


 

Exhibit 10.33

 

Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
Such portions are marked by a series of asterisks.

 

 

 

 

RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT

 

BETWEEN

 

NEOSE TECHNOLOGIES, INC.

 

AND

 

NOVO NORDISK A/S

 

DATED AS OF NOVEMBER 2, 2007

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

 

 

2.

CONDUCT OF THE PROJECT AND COMMERCIALIZATION EFFORTS

8

 

 

 

3.

FEES AND DEVELOPMENT PAYMENTS

10

 

 

 

4.

PRODUCT PAYMENTS AND ROYALTIES

12

 

 

 

5.

INTELLECTUAL PROPERTY GRANTS AND RIGHT OF NEGOTIATION

15

 

 

 

6.

OWNERSHIP OF INTELLECTUAL PROPERTY

17

 

 

 

7.

BLOCKING PATENTS

27

 

 

 

8.

SUPPLY AGREEMENT

29

 

 

 

9.

CONFIDENTIALITY

29

 

 

 

10.

REPRESENTATIONS AND WARRANTIES

30

 

 

 

11.

INDEMNIFICATIONS AND LIMITED LIABILITY

31

 

 

 

12.

TERM AND TERMINATION

33

 

 

 

13.

DISPUTE RESOLUTION

35

 

 

 

14.

GOVERNMENT APPROVAL

35

 

 

 

15.

COVENANTS

36

 

 

 

16.

MUTUAL COOPERATION

37

 

 

 

17.

MISCELLANEOUS

37

 

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT

 

This RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT (“Agreement”), is dated as of
November 2, 2007 (the “Effective Date”), between Neose Technologies, Inc., a
Delaware corporation (“Neose”), and Novo Nordisk A/S, a Danish corporation
(“Novo”).

 

BACKGROUND

 

Novo and Neose are parties to a Research, Development and License Agreement
dated November 17, 2003, as amended by letter agreements dated December 18,
2003, October 12, 2004, and February 16, 2005, and by Amendment Number 4 dated
February 21, 2006 (collectively, the “Amendments”), to develop next generation
recombinant coagulation Factor VIII and Factor IX (as so amended, the “Original
Agreement”).

 

Novo and Neose desire to amend and replace the Original Agreement with two
agreements to separate the agreements of the parties with respect to each of
Factor VIII and Factor IX, to incorporate the terms of the Amendments as
applicable in each case, and to make further changes as the parties agree.  This
Agreement supersedes the Original Agreement with respect to coagulation Factor
IX.  Contemporaneously with the execution and delivery of this Agreement, Neose
and Novo have entered into a Research, Development and License Agreement,
superseding the Original Agreement with respect to Factor VIII (the “Factor VIII
Agreement”).

 

Neose and Novo have also entered into an Amended and Restated Research,
Development and License Agreement, dated October 31, 2006, pursuant to which
Novo and Neose are collaborating to develop a long-acting Factor VIIa compound
(the “Factor VIIa Agreement”).

 

TERMS

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants contained in this Agreement, and intending to be legally bound
hereby, Novo and Neose agree as follows:

 

1.             DEFINITIONS.  Capitalized terms not otherwise defined shall have
the meaning set forth in this Section 1.

 

1.1          “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person.  Without limiting the foregoing, a Person shall be
regarded as in control of another Person if it owns, or directly or indirectly
controls, more than fifty percent (50%) of the voting stock or other ownership
interest of the other Person.

 

1.2          “Blocking Patent” means any Patent Rights claimed to be owned or
Controlled by a Third Party with respect to which Patent Rights an assertion is
being made by or on behalf of the Third Party that the use of the Neose
Technology under this Agreement infringes such Person’s Patent Rights.

 

1.3          “Calendar Quarter” means any of the respective periods of three
(3) consecutive calendar months ending on March 31, June 30, September 30 or
December 31 during the Term.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

1.4          “Calendar Year” shall mean the respective periods of twelve (12)
consecutive calendar months ending on December 31 during the Term.

 


1.5          “CARVED FACTOR IX CLAIMS” SHALL MEAN ANY POTENTIAL CARVED FACTOR IX
CLAIM WITH RESPECT TO WHICH THE PARTIES HAVE FILED, IN ACCORDANCE WITH
SECTION 6.4.2, A SEPARATE PATENT APPLICATION.


 

1.6          “Commercially Reasonable Efforts” shall mean efforts and resources
normally used by a Party in similar undertakings, taking into account the
proprietary position of the product or technology involved, the regulatory
structure involved, the profitability of such undertaking, the competitiveness
of the relevant marketplace, and other relevant factors.

 

1.7          “Commercial Sale” means any sale of a New Product by Novo, its
Affiliates, or Sublicensees to a Person other than their respective Affiliates
or Neose.

 

1.8          “Confidential Information” shall mean any of the Disclosing Party’s
proprietary or confidential information, technical data, trade secrets or
know-how, including, but not limited to, research, product plans, products, the
identity of the Novo Materials, information relating to the Novo Materials,
service plans, services, customer lists and customers, markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, marketing, distribution and sales methods and systems, sales and
profit figures, finances and other business information disclosed to the
Recipient by or on behalf of the Disclosing Party, either directly or
indirectly, in writing, orally or by drawings or inspection of documents or
other tangible property.

 

1.9          “Control” or “Controlled” means possession of the ability of one
party to grant the licenses or sublicenses to the other party as provided for
herein without violating the terms of an agreement or other arrangement with a
Third Party existing before or after the Effective Date.

 

1.10        “Designated Representative” means, in the case of Neose, its Vice
President, Business Development, or such other person designated by Neose in
writing from time to time to Novo, and, in the case of Novo, its Executive Vice
President and Chief Science Officer, or other such other person designated by
Novo in writing from time to time to Neose.

 

1.11        “Disclosing Party” is used as defined in Section 9.1.

 


1.12        “EFFECTIVE DATE” MEANS THE DATE HEREOF.


 


1.13        “FACTOR VIIA AGREEMENT” HAS THE MEANING SET FORTH IN THE BACKGROUND
SECTION.


 

1.14        “FDA” means the United States Food and Drug Administration and any
successor agency.

 

1.15        “Field of Use” means the development and commercial manufacture of
New Products for ******.

 

1.16        “GMPs” shall mean current good manufacturing practices for the
methods to be used in, and the facilities and controls to be used for, the
manufacture, processing, packing

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

and holding of biological products, all as set forth from time to time by the
FDA, including all amendments and supplements thereto throughout the term of
this Agreement.

 

1.17        “Improvements” means any and all developments, discoveries,
inventions, additions, amendments, modifications, ideas, processes, methods,
compositions, formulae, techniques, information and data, whether or not
patentable, conceived, developed or reduced to practice, that improve or
beneficially change, or enhance the economic and technical attributes of, any
Know-How or Patent Rights or any process, device or composition.

 

1.18        “IND” means an application for an Investigational Exemption for a
New Drug filed with the FDA, or any comparable filing made with a regulatory
authority outside the United States.

 

1.19        “Joint Improvements” means any and all Improvements made, conceived
or reduced to practice jointly by Neose and Novo in the conduct of the Original
Work Plan under the Original Agreement or the Work Plan under this Agreement,
whether patentable or not, other than Neose Improvements and Novo Improvements.

 

1.20        “Know-How” means any and all formulae, procedures, processes,
methods, designs, know-how, show-how, trade secrets, discoveries, inventions
(whether or not patentable), patent applications, licenses, software and source
code, programs, prototypes, designs, discoveries, techniques, methods, ideas,
concepts, data, engineering and manufacturing information, electronic control
circuits, specifications, diagrams, drawings, schematics, blueprints and parts
lists and other proprietary information, rights and works of authorship, whether
or not reduced to writing.

 

1.21        “M1 Profile for the New Factor IX Product” means the parameters for
candidate selection required for PEG-F9 set forth on Exhibit 1.21, as amended
from time to time in accordance with Section 2.2.

 

1.22        “Mutual Nondisclosure Agreement” means the Amended and Restated
Mutual Nondisclosure Agreement between the Parties dated November 25, 2002.

 


1.23        “NEOSE EXCLUSIVE COMPOUNDS” SHALL MEAN ANY AND ALL FORMS OF ******
INCLUDING, BUT NOT LIMITED TO, WITH RESPECT TO EITHER OF THE FOREGOING: FULL
LENGTH PROTEINS, TRUNCATED PROTEINS, FUSION PROTEINS, ANALOGS, MUTANTS, SPLICE
VARIANTS, AND CONJUGATES WITH OTHER MOLECULAR ENTITIES SUCH AS PROTEINS,
PEPTIDES, ORGANIC OR INORGANIC SUBSTANCES.


 

1.24        “Neose Improvements” means any and all Improvements relating to the
Neose Technology made, conceived, or reduced to practice by (i) either Neose or
Novo or both in the conduct of the Original Work Plan under the Original
Agreement or the Work Plan under this Agreement, (ii) either Neose or Novo or
both under this Agreement, (iii) Novo in the practice of any Neose Technology
under the licenses granted to Novo in Section 5.1, or (iv) Novo in the conduct
of any activity using any Ownership Rights assigned to Novo pursuant to
Section 6.4.1, in each case of (i), (ii), (iii) or (iv), other than the Novo
Materials, the Novo Materials modified using the Neose Technology and New
Product. Specifically excluded from “Neose Improvements” are (1) formulations,
combinations and methods of treatment to the extent relating to Novo Materials,
the Novo Materials modified using the Neose Technology and New Products and
(2) analytical techniques and purification methods invented, developed or
reduced

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

to practice solely by Novo that did not originate from or are not derived from
Neose (collectively, the “Techniques”).

 


1.25        “NEOSE IMPROVEMENT CLAIM” SHALL MEAN ANY NEOSE LICENSE CLAIM THAT
RELATES TO A NEOSE IMPROVEMENT.


 


1.26        “NEOSE INTELLECTUAL PROPERTY” MEANS NEOSE TECHNOLOGY AND THE NEOSE
IMPROVEMENTS.


 


1.27        “NEOSE LICENSE CLAIM” SHALL MEAN A CLAIM IN OR SUPPORTABLE BY PATENT
RIGHTS LISTED IN EXHIBIT 1.27 (INCLUDING ANY PATENT RIGHTS CLAIMING PRIORITY TO
SUCH LISTED RIGHTS) AND CONTROLLED BY NOVO ENCOMPASSING WITHIN ITS SCOPE:
(I) ANY METHODS OF ******; (II) ANY COMPOSITIONS-OF-MATTER OR METHODS OF
TREATMENT SPECIFICALLY NAMING NEOSE EXCLUSIVE COMPOUNDS DERIVED FROM OR USED IN
THE PRACTICE OF SUCH METHODS DESCRIBED IN CLAUSE (I) ABOVE; (III) ANY
COMPOSITIONS-OF-MATTER OR METHODS OF TREATMENT RELATED TO ANY COMPOUND OTHER
THAN THE NEOSE EXCLUSIVE COMPOUNDS, ANY AND ALL FORMS OF ******, OR NOVO
MATERIALS DERIVED FROM OR USED IN THE PRACTICE OF SUCH METHODS DESCRIBED IN
CLAUSE (I) ABOVE; WHEREIN ANY CLAIM ENCOMPASSED BY CLAUSES (I), (II) OR
(III) MUST ALSO BE ENCOMPASSED WITHIN THE SCOPE OF A CLAIM SUPPORTABLE BY ANY
PATENT RIGHT LISTED IN THE LISTING OF PATENTS AND PATENT APPLICATIONS DATED
OCTOBER 31, 2006 WHICH HAD BEEN CERTIFIED BY NEOSE AND DELIVERED TO NOVO PRIOR
TO SUCH DATE; OR (IV) ANY NEOSE IMPROVEMENTS MADE OR REDUCED TO PRACTICE BY
NOVO.


 

1.28        “Neose Patents” means (a) all Patent Rights relating to methods and
processes for glycosylation design and remodeling of proteins, peptides and
antibodies that are   Controlled by Neose, including, but not limited to,
(i) the Patent Rights listed in Exhibit 1.28, (ii) the Patent Rights developed
by Neose in the conduct of the Original Work Plan during the term of the
Original Agreement or in the conduct of the Work Plan during the Term of this
Agreement, and (iii) any later acquired Patent Rights Controlled by Neose and
used to develop any New Product; and (b) all Patent Rights Controlled by Neose
that would be infringed by the research, development (including clinical
development), manufacture, making, use, marketing, promotion, sale, offer for
sale, distribution, import and export of New Products in the Territory.

 

1.29        “Neose Project-Related Costs” means Neose’s costs of conducting the
Original Work Plan and the Work Plan, which shall be determined in accordance
with the Original Agreement or this Agreement, as applicable, and calculated as
follows:  (i) with respect to personnel, at the rate of ******; and (ii) with
respect to materials, at the ******.

 

1.30        “Neose Technology” means the Neose Patents and any Know-How
Controlled by Neose relating to methods and processes for the ******, including,
without limitation, its GlycoAdvance®, GlycoPEGylation™ and GlycoConjugation™
technologies, and other ****** processes, and all Know-How resulting from work
conducted by Neose during the Term.

 

1.31        “Net Sales” means proceeds from Commercial Sales of New Products by
Novo, its Affiliates or Sublicensees to Third Parties, after deducting (to the
extent actually incurred or reasonably estimated and accrued in accordance with
Generally Accepted Accounting Principles in the United States and to the extent
not already deducted in the amount invoiced): (i) 

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

reasonable trade, cash and quantity discounts or rebates (other than price
discounts granted at the time of sale), reasonable service allowances and
reasonable required agent’s commissions, if any, allowed or paid, (ii) credits
or allowances actually given or made for rejection or return of previously sold
products or for retroactive price reductions (including Medicare, Medicaid,
and/or discounts and similar types or rebates and/or discounts), (iii) taxes,
duties or other governmental charges levied on or measured by the billing amount
(excluding income and franchise taxes), as adjusted for rebates and refunds, and
(iv) charges actually incurred for freight and insurance directly related to the
distribution of New Products (excluding amounts reimbursed by Third Party
customers).  A “Commercial Sale of a New Product” is deemed to occur when the
invoice is issued, or if no invoice is issued, upon the earlier of shipment or
transfer of title in the New Product to a Third Party.  In the event that New
Product is sold or distributed for use in combination with or as a component of
another product or products (a “Combination Product”), the calculation of Net
Sales from such Combination Product shall be determined as set forth below:

 

If all of the active ingredient components of a Combination Product are also
sold separately and in identical strengths to those contained in the Combination
Product, then the following shall apply:  Net Sales shall be calculated as set
forth above on the basis of the gross invoice price of a New Product containing
the same weight of the licensed active ingredient constituent sold independently
[A], divided by the sum of the gross invoice price of all of the active
ingredient constituents sold independently [B + A], multiplied by the gross
invoice price of the Combination Product, as shown by the following formula:

 

Net Sales =

[A]

 

x

[gross invoice price of the Combination Product]

 

[B + A]

 

 

 

The distribution costs associated with any Combination Product will be allocated
in the same proportion among the licensed active ingredient components and all
other active ingredient components.

 

If the active ingredient components of a Combination Product are not sole
separately in identical strengths to those contained in the Combination Product,
then the parties agree to negotiate in good faith the calculation of Net Sales
with regard to such Combination Product.

 

1.32        “New Product” shall mean the following: (a) any of the Novo
Materials modified using either (i) the Neose Technology, (ii) any Neose
Improvements, or (iii) any combination of all or some of (i) and (ii) above, and
(b) any Novo Materials covered by any Carved Factor IX Claims (except to the
extent such claims constitute Novo Improvements).

 

1.33        “Novo Improvements” means any and all Improvements that are related
to the Novo Materials and/or any of the New Products made, conceived or reduced
to practice by Novo or Neose or both, other than Neose Improvements.

 

1.34        “Novo Materials” means any and all forms of FIX, including, but not
limited to, ******, such as ******.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

1.35        “Novo Technology” means the Patent Rights and Know-How Controlled by
Novo relating to the Novo Materials.

 


1.36        “ORIGINAL DATE” MEANS NOVEMBER 17, 2003, THE DATE OF EXECUTION OF
THE ORIGINAL AGREEMENT.


 


1.37        “ORIGINAL WORK PLAN” MEANS THE “WORK PLAN,” AS DEFINED IN THE
ORIGINAL AGREEMENT, TO THE EXTENT RELATING TO FACTOR IX.


 

1.38        “Ownership Rights” means any and all right, title and interest under
patent, copyright, trade secret and trademark law, or any other intellectual
property or other law, in and to any Know-How, Patent Rights, or Improvements.

 

1.39        “Parties” means Neose and Novo, collectively.

 

1.40        “Party” means Neose or Novo, as the context requires, or each of
Neose and Novo, individually.

 

1.41        “Patent Rights” shall mean individually and collectively any and all
patents and/or patent applications and provisional applications, all inventions
disclosed therein, and any and all continuations, continuations-in-part,
continued prosecution applications, divisions, renewals, patents of addition,
reissues, confirmations, registrations, revalidations, revisions and
re-examinations thereof, utility models, petty patents, design registrations and
any and all patents issuing therefrom and any and all foreign counterparts
thereof and extensions of any of the foregoing including without limitation
extensions under the U.S. Patent Term Restoration Act, extensions under the
Japanese Patent Law, and Supplementary Protection Certificates (SPCs) according
to Counsel Regulation (EEC) No. 1768/92 and similar extensions for other patents
under any applicable law in any country of the world.

 

1.42        “Permit” means any governmental or regulatory filing, submission,
approval, permit or license that is required by applicable law in any
jurisdiction worldwide for clinical trials, Commercial Sales or other use of any
of the New Products.

 

1.43        “Person” means an individual, corporation, partnership, trust,
business trust, association, joint stock company, joint venture, pool,
syndicate, sole proprietorship, unincorporated organization, government,
governmental agency, authority or instrumentality, or any other form of entity
not specifically listed in this Agreement.

 


1.44        “POTENTIAL CARVED FACTOR IX CLAIMS” SHALL MEAN ******.


 

1.45        “Product-Candidate” means any new ****** product-candidate
Controlled by Neose during the Term.

 

1.46        “Project” means the project to be conducted hereunder by the Parties
in accordance with the Work Plan.

 

1.47        “Project Manager” means the project managers described in
Section 2.4.1.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

1.48        “Reagents” means the enzymes and sugar nucleotides required to use
the Neose Technology in the manufacture of New Products.

 

1.49        “Recipient” is used as defined in Section 9.1.

 

1.50        “Regulated Market” means any jurisdiction worldwide that requires a
Permit for clinical trials, Commercial Sales or any other use of a New Product.

 

1.51        “Regulatory Approval” means any marketing authorization (including
authorizations approving a Biologics License Application) required for a New
Product, exclusive of any pricing or third-party reimbursement approval.

 

1.52        “Required Agreement” means any agreement with a Sublicensee required
under Section 5.1.3.

 


1.53        “******”******.


 

1.54        “Steering Committee” means the steering committee established
pursuant to Section 2.4.2, or any successor group appointed by the Parties.

 

1.55        “Sublicensee” means a sublicensee of Novo’s rights under Section 5.

 

1.56        “Supply Agreement” means the supply agreement to be entered into
between Neose and Novo in accordance with Section 8.

 

1.57        “Territory” means the world.

 

1.58        “Term” means the term of this Agreement, which shall commence on the
Effective Date and shall expire or terminate as described in Section 12.

 

1.59        “Third Party” means any Person other than Novo, Neose, or their
respective Affiliates.

 

1.60        “Valid Patent Claim” means a claim of an issued and unexpired patent
forming part of the Neose Patents or the Carved Factor IX Claims that has not
been held revoked, unenforceable or invalid by a decision of a court or other
government agency of competent jurisdiction, or unappealable or unappealed
within the time allowed for appeal, or which has not been admitted to be invalid
or unenforceable through reissue or disclaimer or otherwise.  For the purposes
of determining royalties due and payment obligations under this Agreement, any
claim being prosecuted in a pending patent application included in the Neose
Patents or the Carved Factor IX Claims shall be deemed a Valid Patent Claim,
provided that such claim is not pending, other than because of any action taken
by Novo or an Affiliate of Novo, ****** in which the subject matter of the claim
is disclosed, after which period it shall cease to be considered a Valid Patent
Claim until the patent issues.

 

1.61        “Work Plan” means the Work Plan attached hereto as Exhibit 2.2, and,
unless otherwise specified, as amended from time to time in accordance with
Section 2.2.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

7

--------------------------------------------------------------------------------


 


2.             CONDUCT OF THE PROJECT AND COMMERCIALIZATION EFFORTS


 

2.1          Conduct.  Commencing promptly after the Effective Date, Neose and
Novo shall use Commercially Reasonable Efforts to carry out their respective
obligations under the Work Plan.

 

2.2          Creation and Modification of Work Plan.  Attached hereto as
Exhibit 2.2 is the Work Plan, setting forth a project summary and timetable for
the research and development, scale-up and technology transfer activities to be
conducted under this Agreement.   Neose shall be responsible for the development
of validated, GMP processes for the production of Reagents for use in the
manufacture of New Products and protocols for the use of the Reagents in the
manufacture of New Products by Novo, all as set forth in Exhibit 2.2.  The Work
Plan may be amended or modified from time to time, but only in a writing signed
by each Party’s Designated Representative and specifying the Parties’ estimate
of any additional Neose Project-Related Costs that will be paid by Novo as a
result of such amendment.

 


2.3          FUNDING.


 

2.3.1       Work Plan Costs.  Through the date hereof, Novo has funded the Neose
Project-Related Costs under the Original Work Plan, plus the cost of materials,
and, from and after the Effective Date, Novo will fund the Neose Project-Related
Costs under the Work Plan, plus the cost of materials.  If the Parties amend the
Work Plan in a manner that requires any new product or service to be provided by
Neose (e.g., a new Reagent, expression system, scale up activity) which is not
currently incorporated in the Work Plan, the Parties shall agree in writing on
any increase in the Neose Project-Related Costs that are authorized in
connection with such amendment.

 

2.3.2       Payment.  Novo will pay for the Neose Project-Related Costs ******. 
No earlier than thirty (30) days before the beginning of each Calendar Quarter,
Neose will invoice Novo for such amount based on a budgeted estimate of Neose
Project-Related Costs for such Calendar Quarter.  Within thirty (30) days after
the end of each Calendar Quarter, Neose shall submit to Novo a written report
setting forth the actual Neose Project-Related Costs for such Calendar Quarter,
and shall, as applicable, pay to Novo any amounts paid by Novo for such Calendar
Quarter in excess of the actual Neose Project-Related Costs shown in such
report, or invoice Novo for any additional amounts owed hereunder. Novo will pay
all invoices delivered under this Section 2.3 within ****** after receipt.

 


2.4          MANAGEMENT OF PROJECT


 

2.4.1       Project Managers.  Each of the Parties shall appoint a Project
Manager, who will be its primary contact regarding the Project.  The Project
Managers on the date hereof are Jakob Back for Novo and David Hakes for Neose. 
The Project Managers shall keep each other reasonably informed of the progress
under the Work Plan and shall be responsible for maintaining appropriate records
of the deliberations and decisions of the Project Managers and the Steering
Committee.  The Project Managers shall be responsible for overseeing and
directing the day-to-day activities conducted at their respective sites in
accordance with the Work Plan and suggesting changes for consideration by the
Steering Committee.  A Party may

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

change its Project Manager at any time, and from time to time, effective upon
notice to the other Party of such change.

 

2.4.2       Establishment and Responsibilities of Steering Committee.  The
Parties have established a Steering Committee to monitor the progress of the
Work Plan, to evaluate and recommend to the Parties any proposed amendments or
modifications to the Work Plan and the costs thereof, to approve and monitor
compliance with any publication policy provided to it by Novo, and to carry out
all other obligations assigned to it under this Agreement or by the Parties. 
Each Party may designate a co-chairperson and secretary of the Steering
Committee.  As of the date hereof, the Steering Committee consists of Søren
Bjørn, Michael Shalmi and Steen Weber Jensen representing Novo and David A.
Zopf, M.D., Kathryn J. Gregory and Elliot Morales, Jr. representing Neose.

 

2.4.3       Action by Steering Committee and Dispute Resolution.  The Steering
Committee shall consist of such number of members and alternate members as the
Parties may determine from time to time.  Each Party shall appoint fifty percent
(50%) of the permanent and alternate members of the Steering Committee.  The
members of the Steering Committee shall include members of senior management of
each Party.  The members of the Steering Committee representing a Party and
present at a meeting shall have one vote, collectively.  If the Steering
Committee cannot reach agreement on any matter, ****** shall be entitled to
******; provided, however, that if the Steering Committee cannot reach agreement
on any matter involving a change in the scope of work to be conducted by ******
under the Work Plan, the schedule of the work to be conducted by ****** under
the Work Plan, or the ******, such dispute shall resolved in accordance with
Section 13.

 

2.4.4       Changes to Steering Committee.  Each Party may remove and replace
its representatives on the Steering Committee at any time, without cause, upon
written notice to the other Party.  An alternate member designated by a Party
shall be entitled to participate in the absence of a permanent member designated
by such Party.  All references to “members” in this Agreement refer to the then
permanent members of the Steering Committee and any alternate member acting in
the place of a permanent member.

 

2.4.5       Meetings.  Regular meetings of the Steering Committee shall be
scheduled by the Project Managers or the secretary of the Steering Committee
designated by either Party.  Special meetings of the Steering Committee may be
called by the Project Managers or by any two or more members, at least one of
whom represents each Party.  Meetings may be in person or by teleconference or
videoconference, and notice of meetings may be by email.  Each Party will bear
its own costs in connection with the management of the Project and the Steering
Committee.

 

2.4.6       No Waiver.  No action, nor any failure to act, by the Steering
Committee shall alter, amend, waive or otherwise affect the obligations of the
Parties under this Agreement.  The Parties may amend this Agreement only in
accordance with Section 17.6, and a Party may waive any of its rights under this
Agreement only in accordance with Section 17.9.

 

2.5          Cooperation.  Throughout the Project, each Party shall cooperate
with the other in the conduct of the Work Plan, and will provide such
information in its possession or

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

9

--------------------------------------------------------------------------------

 

under its Control to the other Party as is reasonably necessary for the other
Party to comply with and satisfy the requirements of any and all international,
national, state, local or other laws, treaties, rules, procedures or regulations
for purposes of this Agreement, or to carry out its obligations under this
Agreement.

 

2.6          Permits.  Prior to the commencement of any clinical trials,
Commercial Sales or other use of any New Product in a Regulated Market, Novo
shall obtain at its expense all Permits required for such activity in the
applicable jurisdictions.  Novo shall submit all applications for Permits for
the New Products in the name of Novo or its Affiliates.  Novo shall hold all
such Permits, if and when granted, in its name alone.  Neose, at Novo’s expense,
shall provide reasonable assistance and technical support to Novo in obtaining
the Permits for the New Products.  Novo shall pay all expenses with respect to
obtaining the Permits for the New Products including, without limitation, the
cost of clinical trials and preparation and prosecution of permit applications. 
Novo shall be solely responsible for renewing any Permits at its expense.  Neose
shall supply Novo, at Novo’s expense, with Reagents for producing New Products
under the terms and conditions of the Supply Agreement.

 

2.7          Additional Development and Commercialization Activities.  Except as
set forth in the Work Plan or the Supply Agreement, Neose shall not have any
obligation to perform any further research, development, technology transfer,
technical support, improvements, modifications, or other activities.  Novo shall
use Commercially Reasonable Efforts to obtain Regulatory Approvals for, and
Commercial Sales of, each New Product.

 


3.             FEES AND DEVELOPMENT PAYMENTS


 

3.1          License Fee.  In consideration of the licenses granted by Neose
under this Agreement and the original Factor VIIa Agreement, Novo paid Neose a
one-time, nonrefundable upfront fee of ******.

 

3.2          Milestone Payments Relating to Development of the New Product.   In
consideration of the development efforts of Neose under the Original Work Plan
and the Work Plan, Novo has paid or shall pay Neose the amount of each milestone
payment described in this Section 3.2 with respect to the development of the New
Product.  With respect to the milestone payments described in Sections 3.2.1
through 3.2.5, the Parties agree that Neose shall have earned the right to
receive each respective milestone payment, and Novo shall be obligated to pay
the milestone payment and shall have met its diligence obligations with respect
to the respective milestone, in each case, as a result of either (i) the
achievement of the milestone event prior to the occurrence of the corresponding
anniversary date or (ii) the occurrence, alone, of the corresponding anniversary
date.  With respect to the milestone payments described in Sections 3.2.6
through 3.2.9, Neose shall have earned the right to receive each respective
milestone payment, and Novo was or shall be obligated to pay the milestone
payment, as a result of the of the achievement of the milestone event.

 


3.2.1         ******, PAID ON ******.


 


3.2.2         ******, PAID ON ******.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

10

--------------------------------------------------------------------------------


 


3.2.3         ****** UPON THE EARLIER OF ****** OF THE ****** OF THE NEW PRODUCT
****** OR ******.


 


3.2.4         ****** UPON THE FIRST TO OCCUR OF THE ****** OF THE ****** OF THE
NEW PRODUCT OR THE ****** ANNIVERSARY OF THE ACHIEVEMENT OF THE MILESTONE
DESCRIBED IN SECTION 3.2.3 ABOVE.


 


3.2.5         ****** UPON THE FIRST TO OCCUR OF THE FIRST ****** OF THE NEW
PRODUCT OR THE ****** ANNIVERSARY, ******, OF THE ACHIEVEMENT OF THE MILESTONE
DESCRIBED IN SECTION 3.2.4 ABOVE.


 


3.2.6         ****** UPON THE ****** OF THE NEW PRODUCT IN ******.


 


3.2.7         ****** UPON THE ****** OF THE NEW PRODUCT IN ******.


 


3.2.8         ****** UPON EACH ****** OF THE NEW PRODUCT FOR ANY ****** WHICH
OCCURS AFTER THE ****** OF THE NEW PRODUCT, WHICH AMOUNT SHALL BE ******, TO AN
AMOUNT MUTUALLY AGREED UPON BY THE PARTIES, UPON THE REASONABLE REQUEST OF NOVO
IN THE CASE OF A NEW PRODUCT FOR AN ******.


 


3.2.9         ****** UPON EACH ****** OF THE NEW PRODUCT IN ****** FOR ANY
****** WHICH OCCURS AFTER THE ****** OF THE NEW PRODUCT IN ******, WHICH AMOUNT
SHALL BE ******, TO AN AMOUNT MUTUALLY AGREED UPON BY THE PARTIES, UPON THE
REASONABLE REQUEST OF NOVO IN THE CASE OF A NEW PRODUCT FOR ******.


 

3.3          Restriction on Multiple Milestone Payments.  The Parties
acknowledge and agree that at anytime prior to the ****** for a New Product, the
Steering Committee may decide to continue the development of the New Product
solely with a back-up candidate if a candidate initially taken into development
should ****** reasons, including, but not limited to, ******, or the occurrence
of ******.  In the event that the Steering Committee makes such a decision, this
Agreement shall be amended to reflect, among other things, the resulting changes
to the Work Plan and the Neose Project-Related Costs mutually agreed upon by the
Parties.  In such event, Novo ****** be required to ****** each of the following
milestone payments:  (i) the milestone payments set forth in Sections ******
through ****** with respect to the New Product.

 

3.4          Coordination with Factor VIIa Agreement and Factor VIII Agreement. 
The Parties agree that it may be appropriate to adjust one or more of the
anniversary dates set forth in Sections ****** through ****** as a result of
****** limitations (e.g., ******) that may be encountered by Novo if the New
Product and the product being developed under the Factor VIIa Agreement or the
Factor VIII Agreement are scheduled to pass through the same ****** at the same
time.  Novo may request such an adjustment at any time, and from time to time,
by providing notice of the proposed adjustment to Neose.  Promptly after receipt
of such a notice, the Steering Committee shall meet to evaluate the request. 
Within thirty (30) days after Novo provides such notice, the Steering Committee
shall provide a written recommendation to both Parties with respect to such
request.  Within fifteen (15) days after receipt of any such recommendation, the
Steering Committee shall meet to discuss the recommendation and, if mutually
agreeable, to negotiate and propose to the Parties the terms of amendment(s) to
the

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

Work Plan and this Agreement which would permit Novo to continue developing the
New Product and the ******, in a practical and efficient manner, with the goal
of minimizing the aggregate time to market for the New Product and the ******.


 


4.             PRODUCT PAYMENTS AND ROYALTIES


 

4.1          Royalties on Net Sales.  Novo will pay to Neose royalties as a
percentage of annual Net Sales of each New Product, on a Product by Product
basis, during the Term at the applicable rates set forth in this Section 4.1 and
in accordance with this Section 4:

 


4.1.1         ****** OF ANNUAL NET SALES OF THE NEW PRODUCT UP TO ******.


 


4.1.2         ****** OF ANNUAL NET SALES OF THE NEW PRODUCT BETWEEN ****** UP TO
******.


 


4.1.3         ****** OF ANNUAL NET SALES OF THE NEW PRODUCT OVER ******.


 

4.2          Minimum Royalties.

 


4.2.1         MANDATORY MINIMUM ROYALTIES.  COMMENCING WITH THE FIRST ****** OF
THE ****** FULL CALENDAR YEAR FOLLOWING THE FIRST COMMERCIAL SALE OF EACH NEW
PRODUCT, NOVO WILL PAY MINIMUM ROYALTIES IN RESPECT OF THE NEW PRODUCT FOR SUCH
CALENDAR YEAR AND ****** DURING THE TERM, IN THE AMOUNTS SET FORTH IN THIS
SECTION 4.2.1 AND IN ACCORDANCE WITH THIS SECTION 4:


 

4.2.1.1    FOR THE ****** CALENDAR YEAR FOLLOWING THE FIRST COMMERCIAL SALE OF
THE NEW PRODUCT:  ******.

 

4.2.1.2    FOR THE ****** CALENDAR YEAR FOLLOWING THE FIRST COMMERCIAL SALE OF
THE NEW PRODUCT:  ******.

 

4.2.1.3    FOR THE ****** CALENDAR YEAR FOLLOWING THE FIRST COMMERCIAL SALE OF
THE NEW PRODUCT, AND ****** THEREAFTER:  ******.

 

All minimum royalty payments made in accordance with this Section 4.2.1 shall be
****** against royalties payable under Section 4.1 in respect of the New Product
in the same or any subsequent Calendar Quarter during the same Calendar Year.

 


4.2.2         OPTIONAL MINIMUM ROYALTIES.  IF THE FIRST COMMERCIAL SALE OF THE
NEW PRODUCT HAS NOT OCCURRED ON OR BEFORE THE ****** ANNIVERSARY OF THE
ACHIEVEMENT OF THE MILESTONE DESCRIBED IN SECTION ****** (THE “******
MILESTONE”), AND NOVO MAKES AN ELECTION TO EXTEND THIS AGREEMENT WITH RESPECT TO
THE NEW PRODUCT PURSUANT TO SECTION 13.2.2, NOVO WILL PAY WITH RESPECT TO EACH
NEW PRODUCT WITH RESPECT TO WHICH IT HAS EXTENDED THIS AGREEMENT, MINIMUM
ROYALTIES AS FOLLOWS FOR EACH YEAR OF SUCH EXTENSION:


 

4.2.2.1    ON THE ****** ANNIVERSARY OF THE ACHIEVEMENT OF THE ****** MILESTONE,
****** FOR A ****** EXTENSION FOR NEW PRODUCT.

 

4.2.2.2    ON THE ****** ANNIVERSARY OF THE ACHIEVEMENT OF THE ****** MILESTONE,
****** FOR AN ADDITIONAL ****** EXTENSION FOR NEW PRODUCT.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

4.2.2.3    ON THE ****** ANNIVERSARY OF THE ACHIEVEMENT OF THE ****** MILESTONE,
****** FOR AN ADDITIONAL ****** EXTENSION FOR NEW PRODUCT.

 

4.2.2.4    ON THE ****** ANNIVERSARY OF THE ACHIEVEMENT OF THE ****** MILESTONE,
****** FOR AN ADDITIONAL ****** EXTENSION FOR NEW PRODUCT.

 

4.2.2.5    ON THE ****** ANNIVERSARY OF THE ACHIEVEMENT OF THE ****** MILESTONE,
****** FOR AN ADDITIONAL ****** EXTENSION FOR NEW PRODUCT.

 

****** percent (******%) of the minimum royalty payments made in accordance with
this Section ****** shall be creditable against royalties payable under
Section ****** and ****** in respect of the New Product in the same or any
subsequent Calendar Quarter; provided, however, that no royalty payment due to
Neose under Section ****** or ****** shall be reduced, as a result of the
application of the provisions included in this sentence, by more than ******
percent (******%) of the royalty payment that would have been payable by Novo
under Section ****** or ******, as the case may be, without the application of
this sentence.

 

4.3          Competitive Product(s).  If a Competitive Product (as defined below
in this Section 4.3) reaches a ****** equal to or greater than ****** percent
(******%) of the ****** for the New Product marketed by Novo, then the royalties
otherwise payable in accordance with Section 4.1 with respect to such New
Product, and the minimum royalties otherwise payable in accordance with
Section 4.2, with respect to such New Product shall be ****** by the applicable
percentage set forth below:

 

 

******

of Competitive Product

****** Royalty Rate Otherwise Payable

 

 

 

 

 

 

 

 

More than ******

******

 

 

 

 

 

 

 

 

More than ******

******

 

 

 

 

 

 

 

 

More than ******

******

 

 

 

 

 

 

 

 

More than ******

******

 

 

 

 

 

 

 

For purposes of this Section 4.3, “Competitive Product” means any product
marketed by a Third Party that is not a Sublicensee of Novo, which product is a
****** Factor IX with a ****** substantially equivalent to or better than the
****** of the New Product marketed by Novo.

 

4.4          Royalty Payments.  Novo shall make royalty payments to Neose on a
quarterly basis, within forty-five (45) days after the end of each Calendar
Quarter during the Term.  Royalty payments due under Section 4.1 shall commence,
with respect to each New Product in each country, on the date of first
Commercial Sale in such country.

 

4.5          Currency Conversion.  If any currency conversion from a foreign
currency into United States Dollars shall be required in connection with the
calculation of Net Sales, such conversion shall be made using the average
exchange rate for the applicable Calendar Quarter, as reported by the Wall
Street Journal.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

13

--------------------------------------------------------------------------------


 

4.6          Payment Reports.  Within forty-five (45) days after the close of
each Calendar Quarter during the Term, Novo shall furnish to Neose a written
report showing in reasonably specific detail, on a country-by-country basis for
each New Product:

 


4.6.1         ALL NET SALES OF THE NEW PRODUCT DURING SUCH QUARTER EXPRESSED IN
UNITED STATES DOLLARS.


 


4.6.2         THE EXCHANGE RATES USED IN DETERMINING NET SALES OF THE NEW
PRODUCT IN UNITED STATES DOLLARS IN ACCORDANCE WITH SECTION 4.5.


 


4.6.3         ROYALTIES PAYABLE IN UNITED STATES DOLLARS BASED UPON SUCH NET
SALES OF THE NEW PRODUCT DURING SUCH QUARTER.


 

4.7          Payment Method.  Novo shall make all payments under this Agreement
in United States Dollars by bank wire transfer in immediately available funds to
Hudson United Bank, ABA # ******, Acct Name:  Neose
Technologies, Inc.,            Acct #                ******, or to such other
account as Neose shall designate to Novo in writing before such payment is due.

 

4.8          Records; Audits.  Novo shall, and shall cause its Affiliates and
Sublicensees, if any, to keep complete, true, and accurate books of account and
records in connection with the production and Commercial Sales of New Products
in sufficient detail to permit accurate determination of all figures necessary
for verification of payments required to be made by Novo under this Agreement. 
Novo shall, and shall cause its Affiliates and Sublicensees, if any, to,
maintain such records for at least ****** years following the end of the quarter
to which such books and records pertain.  Neose shall have the right, at its
expense, through a certified public accounting firm reasonably acceptable to
Novo, to examine the records required to be maintained by Novo, its Affiliates
and Sublicensees under this Section 4.8 upon reasonable notice and during
regular business hours prior to the termination or expiration of this Agreement
and for ****** years thereafter for the purpose of verifying the reports
delivered pursuant to Section 4.6, provided that such examination shall not take
place more often than once a year.  Novo may require such certified public
accounting firm to sign a confidential disclosure agreement prior to permitting
such certified public accounting firm to have access to its books, records or
facilities.  Such accounting firm shall report to Neose only whether or not the
reports submitted by Novo are accurate for the period covered and the details
concerning any identified discrepancies.  If any such audit uncovers an
underpayment, Novo shall promptly pay to Neose the amount of such underpayment. 
If any such underpayment exceeds ****** of the amount due, Novo shall pay the
entire expense of such audit within ****** after invoice.

 

4.9          Taxes.  Novo may deduct the amount of any taxes imposed on Neose
which are required to be withheld or collected by Novo or its Sublicensees under
the laws of any country from amounts owing to Neose hereunder to the extent
Novo, its Affiliates or Sublicensees pay such withholding taxes to the
appropriate governmental authority on behalf of Neose and promptly deliver to
Neose a receipt or other proof of payment of such taxes.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

14

--------------------------------------------------------------------------------


 


5.             INTELLECTUAL PROPERTY GRANTS AND RIGHT OF NEGOTIATION


 

5.1          Neose Technology.  Subject to the terms and conditions of this
Agreement, Neose hereby grants, and agrees to grant, to Novo, as of the Original
Date , the following rights and licenses:

 

5.1.1       Exclusive License.  As of the Original Date, Neose hereby grants,
and agrees to grant, to Novo an exclusive (even as to Neose), royalty-bearing
license in the Field of Use under the Neose Intellectual Property used or
required to be used in the Field of Use during the Term, (i) to conduct
research, sample, develop (including clinical development), manufacture, make,
use, market, promote, sell, offer for sale, have sold, distribute, import and
export New Products in the Territory, and (ii) to use the Reagents in the
Territory solely for the purpose of making New Products.  Such license does not
permit Novo (x) to practice or use the Neose Intellectual Property outside the
Field of Use or (y) to sublicense any of its rights without the prior written
approval of Neose, except as provided in Section 5.1.2.

 

5.1.2       Limited Sublicense Rights.  Novo shall be entitled to grant full
sublicenses to its Affiliates and limited sublicenses to its distribution,
marketing and/or sales partners, in each case, in compliance with the provisions
of this Section 5.1.2 and Section 5.1.3.  In any sublicense granted under this
Section 5.1.2 to a Third Party that is not an Affiliate of Novo, Novo may grant
the Sublicensee only the following rights:  to market, promote, sell, offer for
sale, have sold, distribute, import and export New Products for Novo.  Novo
shall not be entitled to disclose any Confidential Information of Neose to a
non-Affiliate Sublicensee under a sublicense permitted to be granted under this
Section 5.1.2.  Novo shall include in each sublicense granted under this
Section 5.1.2 all of the terms and conditions necessary to ensure Novo’s
compliance with this Agreement, and the provisions of Section 5.1.4 shall apply
to each sublicense granted under this Section 5.1.2.

 

5.1.3       Required Agreement for Certain Proposed Sublicensees.   Prior to
entering into discussions with any proposed sublicensee, Novo shall identify the
proposed sublicensee to Neose.  If the proposed sublicensee is not an Affiliate
of Novo, Novo shall obtain the approval of Neose prior to entering into such
discussions and shall obtain the proposed sublicensee’s execution and delivery
to Neose of a non-disclosure and non-use agreement substantially in the form
attached hereto as Exhibit 5.1.3.  If the proposed sublicensee is an Affiliate
of Novo, Novo may enter into the proposed sublicense without obtaining the
approval of Neose if:  (i) the sublicense between Novo and the
Sublicensee/Affiliate provides that Neose is a third-party beneficiary of the
Sublicense, and (ii) Neose receives an original fully executed copy of the
sublicense between Novo and the Sublicensee/Affiliate within five (5) business
days after its execution.

 

5.1.4       Liability.  Novo shall remain primarily liable to Neose for the
performance by each Affiliate and Sublicensee in accordance with the terms and
conditions of this Agreement, and each sublicense shall terminate upon the
termination of this Agreement or any breach by the Sublicensee of the Required
Agreement between Neose and the Sublicensee, if any.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

15

--------------------------------------------------------------------------------


 

5.1.5       Reservation of Rights.  Neose hereby reserves to itself all right,
title and interest in and to the Neose Intellectual Property not expressly
granted in Section 5.1.  Without limiting the foregoing, in no event shall this
Agreement be construed to prohibit Neose from engaging in any of the following
activities: (a) practicing the processes, methods and Know-How of the Neose
Intellectual Property outside of the Field of Use including, without limitation,
proteins that may be considered competitive with any of the New Products,
subject, however, to Novo’s rights with respect to Product-Candidates under
Section 5.3; (b) developing, making, using or selling proteins or Reagents,
whether in conjunction with the Neose Intellectual Property or otherwise,
outside of the Field of Use; or (c) entering into and performing agreements with
Third Parties regarding any of the foregoing including, without limitation,
research agreements, development agreements and licensing agreements.

 


5.1.6         CARVED FACTOR IX CLAIM LICENSES.  NEOSE HEREBY GRANTS, AND AGREES
TO GRANT, TO NOVO A WORLDWIDE, EXCLUSIVE (EVEN AS TO NEOSE), AND ROYALTY-BEARING
(SUBJECT ONLY TO THE PAYMENT OF ROYALTIES IN ACCORDANCE WITH SECTION 4) LICENSE,
WITH THE RIGHT TO SUBLICENSE, TO ANY CARVED FACTOR IX CLAIMS THAT DO NOT
CONSTITUTE NOVO IMPROVEMENTS IN THE FIELD OF USE FOR THE TERM OF THIS
AGREEMENT.  THE ROYALTIES DUE WITH REGARD TO THE FOREGOING LICENSE SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 4 OF THIS AGREEMENT.  IN ADDITION TO THE
FOREGOING, NEOSE HEREBY GRANTS, AND AGREES TO GRANT, TO NOVO A WORLDWIDE,
EXCLUSIVE (EVEN AS TO NEOSE), AND ROYALTY-FREE LICENSE, WITH THE RIGHT TO
SUBLICENSE, TO ANY CARVED FACTOR IX CLAIMS THAT CONSTITUTE NOVO IMPROVEMENTS IN
THE FIELD OF USE FOR THE TERM OF THIS AGREEMENT.


 

5.2          Licenses to Neose.

 


5.2.1         NOVO TECHNOLOGY.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, AND SOLELY TO THE EXTENT NECESSARY TO ENABLE NEOSE TO CARRY OUT ITS
OBLIGATIONS UNDER THE WORK PLAN, NOVO HEREBY GRANTS TO NEOSE, FOR THE TERM OF
THE WORK PLAN, A NON-EXCLUSIVE, ROYALTY-FREE, LICENSE UNDER THE NOVO TECHNOLOGY
TO USE SUCH NOVO TECHNOLOGY FOR THE SOLE PURPOSE OF CARRYING OUT ITS OBLIGATIONS
UNDER THE WORK PLAN.  NOVO SHALL RETAIN AT ALL TIMES ALL OF ITS RIGHTS, TITLE
AND INTEREST TO THE NOVO TECHNOLOGY.


 


5.2.2         NEOSE EXCLUSIVE COMPOUNDS.  NOVO HEREBY GRANTS, AND AGREES TO
GRANT, TO NEOSE, A WORLDWIDE, EXCLUSIVE (EVEN AS TO NOVO) AS TO NEOSE EXCLUSIVE
COMPOUNDS AND NON-EXCLUSIVE AS TO ALL OTHER COMPOUNDS, PERPETUAL, IRREVOCABLE
AND ROYALTY FREE LICENSE, WITH THE RIGHT TO SUBLICENSE, TO NEOSE LICENSE CLAIMS
AS DEFINED IN CLAUSES (I)-(III) OF SECTION 1.27, FOR ANY AND ALL PURPOSES,
EXCEPT IN CONNECTION WITH ANY AND ALL FORMS OF INSULIN OR NOVO MATERIALS. NOVO
HEREBY GRANTS, AND AGREES TO GRANT, TO NEOSE, A WORLDWIDE, EXCLUSIVE (EVEN AS TO
NOVO), PERPETUAL, IRREVOCABLE AND ROYALTY FREE LICENSE, WITH THE RIGHT TO
SUBLICENSE, TO NEOSE LICENSE CLAIMS AS DEFINED IN CLAUSE (IV) OF SECTION 1.27,
FOR ANY AND ALL PURPOSES.


 

5.3          Option and Right of First Negotiation

 

5.3.1       Option.  Neose hereby grants to Novo an option to negotiate a
worldwide license under the Neose Technology to conduct research, sample,
develop (including clinical development), manufacture, make, use, market,
promote, sell, offer for sale, have sold, distribute, import and export each and
every Product-Candidate.  The option granted under this

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

16

--------------------------------------------------------------------------------


 

Section 5.3.1 shall be exercisable by Novo, from time to time during the Term
with respect to each Product-Candidate, within ****** after Novo receives notice
of the Product-Candidate from Neose.

 

5.3.2       Negotiations.  If Novo duly exercises its option under Section 5.3.1
with respect to a Product-Candidate, the Parties shall enter into negotiations
to consummate an agreement, which would grant to Novo the license described in
Section 5.3.1 with respect to such Product-Candidate, upon commercially
reasonable terms, to be negotiated promptly, diligently and in good faith by the
Parties.  If the Parties shall not have entered into such a license within
****** after Novo’s exercise of its option with respect to such
Product-Candidate, Neose shall be free to proceed with the development and/or
commercialization of the Product-Candidate, whether alone or with a Third Party
or Third Parties, without any further obligation to Novo with respect to such
Product-Candidate, except as provided in Section 5.3.3.

 

5.3.3       Right of First Negotiation.  During the Term, Neose shall not enter
into an agreement with a Third Party relating to the use of the Neose Technology
for the further development and commercialization of a Product-Candidate without
first allowing Novo to enter into an agreement with respect to such
Product-Candidate upon substantially the same terms.  If Neose shall not have
already offered (and Novo shall not have already refused) substantially the same
terms to Novo under Section 5.3.2, Neose shall provide notice to Novo of the
proposed terms and conditions of any such agreement, and Novo may exercise its
right of first refusal under this Section 5.3.3 by notice to Neose within ******
after receiving the proposed terms and conditions from Neose.  If Novo does not
exercise its right of first refusal with respect to the terms proposed by Neose,
or exercises its right of first refusal but does not enter into an agreement
with Neose upon substantially the proposed terms within ****** after receipt
thereof, Neose shall be free to proceed with the further development and/or
commercialization of such Product-Candidate with a Third Party or Third Parties,
upon terms no more favorable to the Third Party or Third Parties than those
offered to Novo, without any further obligation to Novo with respect to such
Product-Candidate.

 

5.4          No Other Right or Licenses.  Except for the rights and licenses
expressly granted in this Agreement, nothing in this Agreement shall be deemed
to grant to any Party any other rights or licenses, including, without
limitation, any implied licenses.

 


6.             OWNERSHIP OF INTELLECTUAL PROPERTY


 

6.1          No Transfer of Title.  All Ownership Rights in and to the Neose
Intellectual Property and the Reagents shall remain at all times with Neose. All
Ownership Rights in the Novo Materials, any New Products, and the Novo
Technology shall remain at all times with Novo, subject to Novo’s obligation to
assign certain Ownership Rights to Neose under Section 6.3.

 


6.2          IMPROVEMENTS


 

6.2.1       Neose Improvements.  Subject to Section 6.3.1, any and all Neose
Improvements shall be owned by Neose and shall be deemed to be part of the Neose
Intellectual Property for all purposes, including, without limitation, the
license granted in

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

17

--------------------------------------------------------------------------------


 

Section 5.1. Except as provided in Section 6.4, any and all Improvements made,
conceived, or reduced to practice solely by Neose shall be owned solely by
Neose.

 

6.2.2       Novo Improvements.  Subject to Section 6.4.1, except as otherwise
provided in Section 6.3, any and all Novo Improvements shall be owned by Novo
for all purposes.  Except as set forth in Section 6.3, any and all Improvements
made, conceived, or reduced to practice, solely by Novo shall be owned solely by
Novo.

 

6.2.3       Joint Improvements.  Each of Neose and Novo shall own a one-half
undivided interest in any and all Joint Improvements.  Neither Party shall be
permitted to license or sublicense its one-half undivided interest in any Joint
Improvement(s) to a Third Party that is not its Affiliate for use in connection
with any blood factor products VII, VIII or IX, except with the prior written
approval of the other Party.

 

6.2.4       Other Improvements.  If any Improvements, other than Neose
Improvements, Novo Improvements and Joint Improvements, are made, conceived or
reduced to practice jointly by Neose and Novo under this Agreement, each Party
shall own a one-half undivided interest in and to any and all such Improvements
and the Parties shall not have any restriction with respect to the use thereof
or any requirement to report or account to the other Party with respect to any
such use, unless and except to the extent that the Parties may agree otherwise
in writing.

 

6.3          Assignment by Novo.

 

6.3.1       Neose Improvements.  To the extent that Novo may retain any
Ownership Rights in any Neose Improvements during the Term, Novo hereby
irrevocably assigns and transfers, and agrees to assign and transfer, to Neose,
at the request of Neose, any and all such Ownership Rights that have not been
licensed to Neose under Section 5.2, in perpetuity or for the longest period
otherwise permitted by law, without the necessity of further consideration, and
Neose shall be entitled to receive and hold in its own name all such Ownership
Rights, subject to Neose’s obligations to assign certain rights to Novo under
Section 6.4.

 

6.3.2       Novo Improvements, Joint Improvements and New Products. If and when
Novo terminates the development of the New Product during the Term, or if this
Agreement is terminated by Neose pursuant to Section 12.2.3 or by Novo pursuant
to Section 12.2.3.3, Novo hereby irrevocably assigns and transfers, and agrees
to assign and transfer to Neose, in perpetuity or for the longest period
otherwise permitted by law, without the necessity of further consideration, and
Neose shall be entitled to receive and hold in its own name, all of Novo’s
Ownership Rights in and to the New Product, including, without limitation, Novo
Improvements, Joint Improvements and Carved Factor IX Claims, provided that
Neose shall be entitled to receive and hold Novo’s Ownership Rights in and to
Novo Improvements and Joint Improvements only to the extent reasonably required
and reasonably necessary to produce the New Product in an effective and
efficient manner.  With respect to any Ownership Rights and licenses that Novo
is required to assign and transfer to Neose under this Section 6.3.2, at the
request of Neose, and at Neose’s expense, either before or after termination of
the Term, Novo shall assist Neose in acquiring and maintaining patent,
copyright, trade secret and trademark protection upon, and confirming Neose’s
title in and to, any such respective Ownership Rights, and Novo shall provide
Neose appropriate documentation evidencing the licenses to which

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission

 

18

--------------------------------------------------------------------------------


 

Neose is entitled.  Novo’s assistance shall include, but shall not be limited
to, signing all applications, and any other documents and instruments for
patent, copyright and any other proprietary rights, providing executed license
documents, cooperating in legal proceedings, and taking any other actions
considered necessary or desirable by Neose.  For the purpose of facilitating the
above assignments, Novo agrees that any and all employees and contractors
employed or engaged by Novo and providing any service in connection with the
Project, prior to providing such service, shall have agreed in writing to
covenants consistent with Novo’s covenants set forth in this Section 6.3.  Novo
shall receive a royalty from Neose on net sales of products generated from the
use of the Novo Improvements, at commercially reasonable rates and upon
commercially reasonable terms, to be negotiated in good faith by the Parties
based upon then-current benchmark transactions in the industry.

 

6.4          Assignment by Neose.

 


6.4.1         OWNERSHIP RIGHTS.  TO THE EXTENT THAT NEOSE MAY RETAIN ANY
OWNERSHIP RIGHTS IN ANY NOVO IMPROVEMENTS DURING THE TERM, NEOSE HEREBY
IRREVOCABLY ASSIGNS AND TRANSFERS, AND AGREES TO ASSIGN AND TRANSFER, TO NOVO,
AT THE REQUEST OF NOVO, ANY AND ALL SUCH OWNERSHIP RIGHTS THAT HAVE NOT BEEN
LICENSED TO NOVO UNDER SECTION 5.1.6, IN PERPETUITY OR FOR THE LONGEST PERIOD
OTHERWISE PERMITTED BY LAW, WITHOUT THE NECESSITY OF FURTHER CONSIDERATION, AND
NOVO SHALL BE ENTITLED TO RECEIVE AND HOLD IN ITS OWN NAME ALL SUCH OWNERSHIP
RIGHTS, SUBJECT TO NOVO’S OBLIGATIONS TO ASSIGN OR LICENSE CERTAIN RIGHTS TO
NEOSE UNDER SECTION 6.3.  WITH RESPECT TO ANY OWNERSHIP RIGHTS THAT NEOSE IS
REQUIRED TO ASSIGN AND TRANSFER TO NOVO UNDER THIS SECTION 6.4.1, AT THE REQUEST
OF NOVO, AND AT NOVO’S EXPENSE, EITHER BEFORE OR AFTER THE TERM, NEOSE SHALL
ASSIST NOVO IN ACQUIRING AND MAINTAINING PATENT, COPYRIGHT, TRADE SECRET AND
TRADEMARK PROTECTION UPON, AND CONFIRMING NOVO’S TITLE IN AND TO, ANY SUCH
RESPECTIVE OWNERSHIP RIGHTS.  NEOSE’S ASSISTANCE SHALL INCLUDE, BUT SHALL NOT BE
LIMITED TO, SIGNING ALL APPLICATIONS, AND ANY OTHER DOCUMENTS AND INSTRUMENTS
FOR PATENT, COPYRIGHT AND ANY OTHER PROPRIETARY RIGHTS, COOPERATING IN LEGAL
PROCEEDINGS, AND TAKING ANY OTHER ACTIONS CONSIDERED NECESSARY OR DESIRABLE BY
NOVO.  FOR THE PURPOSE OF FACILITATING THE ABOVE ASSIGNMENTS, NEOSE AGREES THAT
ANY AND ALL EMPLOYEES AND CONTRACTORS EMPLOYED OR ENGAGED BY NEOSE AND PROVIDING
ANY SERVICE IN CONNECTION WITH THE PROJECT, PRIOR TO PROVIDING SUCH SERVICE,
SHALL HAVE AGREED IN WRITING TO COVENANTS CONSISTENT WITH NEOSE’S COVENANTS SET
FORTH IN THIS SECTION 6.4.1.


 


6.4.2         CARVED FACTOR IX CLAIMS.  THE PARTIES WILL COOPERATE IN GOOD FAITH
WITH EACH OTHER IN IDENTIFYING POTENTIAL CARVED FACTOR IX CLAIMS, AND IN
DRAFTING, FILING AND PROSECUTING CARVED FACTOR IX CLAIMS.


 

6.4.2.1    THE PARTIES WILL EACH APPOINT A PATENT REPRESENTATIVE (“PATENT
REPRESENTATIVE”) FOR THE PURPOSE OF COMMUNICATING WITH THE OTHER PARTY REGARDING
THIS SECTION 6.4.2 AND SECTION 6.4.3, AND CARRYING OUT THE PURPOSES OF THESE
SECTIONS.  THE PATENT REPRESENTATIVES AS OF THE DATE HEREOF ARE CARSTEN HANSEN,
KARIN NILSSON, AND LEN SMITH FOR NOVO, AND RACHEL RONDINELLI, PH.D. FOR NEOSE. 
THE PATENT REPRESENTATIVES WILL MEET IN PERSON OR BY PHONE AT LEAST QUARTERLY
AND WILL ATTEND STEERING COMMITTEE MEETINGS AS APPROPRIATE.

 

6.4.2.2    EACH PARTY SHALL, AT LEAST ONCE IN EACH CALENDAR YEAR, DURING THE
TERM OF THIS AGREEMENT, PROVIDE THE OTHER PARTY WITH A LIST OF PUBLIC PATENT
RIGHTS (NEOSE PATENT RIGHTS OR PATENT RIGHTS WITHIN NOVO TECHNOLOGY SUPPORTING
NEOSE LICENSE

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

19

--------------------------------------------------------------------------------

 

CLAIMS, AS THE CASE MAY BE) PROVIDING RELEVANT FILING, PRIORITY, AND STATUS
INFORMATION (THE “PATENT REPORT”).

 

6.4.2.3    EACH PARTY SHALL PROVIDE THE OTHER PARTY WITH TIMELY NOTIFICATION
REGARDING ANY INFORMATION IT BECOMES AWARE OF DURING THE TERM OF THIS AGREEMENT
THAT MAY REASONABLY CONSIDERED TO IMPACT THE VALIDITY, ENFORCEABILITY, SCOPE OR
TERM OF ANY NEOSE PATENT RIGHTS OR PATENT RIGHTS WITHIN NOVO TECHNOLOGY
SUPPORTING NEOSE LICENSE CLAIMS.  NOTHING IN THIS SECTION 6.4.2.3 SHALL IMPOSE
AN OBLIGATION ON EITHER PARTY TO SEARCH, INVESTIGATE OR ACTIVELY DISCOVER ANY
SUCH INFORMATION NOR SHALL IT OBLIGATE EITHER PARTY TO PERFORM ANY INVESTIGATION
OR INQUIRY WITH REGARD TO ANY INFORMATION IT DOES BECOME AWARE OF.

 

6.4.2.4    WITHIN THIRTY (30) DAYS AFTER THE EFFECTIVE DATE, THE PATENT
REPRESENTATIVES WILL HOLD A MEETING (IN PERSON OR OTHERWISE) TO DISCUSS THE
TIMING, LOGISTICS AND OTHER DETAILS REGARDING THE IDENTIFICATION, IN NEOSE
PATENTS, OF ANY POTENTIAL CARVED FACTOR IX CLAIMS AND, AS SOON AS IS PRACTICABLE
THEREAFTER, WILL AGREE ON ANY CARVED FACTOR IX CLAIMS TO BE FILED AND THE
LANGUAGE THEREFOR (THE “CARVED CLAIM MEETING”), AND WILL HOLD SUCH OTHER
MEETINGS AS APPROPRIATE AT THE REQUEST OF EITHER PARTY TO AGREE UPON FUTURE
CARVED FACTOR IX CLAIMS.  UNLESS OTHERWISE REQUESTED BY NOVO, NEOSE WILL NOTIFY
NOVO IN A TIMELY MANNER OF THE PUBLICATION OF ANY NEW PATENT APPLICATION
CONTAINING SUBJECT MATTER SUPPORTING POTENTIAL CARVED FACTOR IX CLAIMS.  NOTHING
IN THIS SECTION 6.4.2 CREATES AN OBLIGATION FOR NEOSE TO DISCLOSE ANY INVENTIONS
TO NOVO OTHER THAN AS WOULD BE REQUIRED BY OTHER TERMS OF THIS AGREEMENT.

 

6.4.2.5    AS SOON AS COMMERCIALLY PRACTICABLE FOLLOWING THE CARVED CLAIM
MEETING AND THE AGREEMENT UPON CARVED FACTOR IX CLAIMS, NEOSE WILL, AT NOVO’S
SOLE COST AND EXPENSE, WITH RESPECT TO ANY AGREED-UPON CARVED FACTOR IX CLAIM,
SUBJECT TO THIS SECTION 6.4.2, FILE, PROSECUTE, MAINTAIN, AND EXTEND, IN THE
JURISDICTIONS CHOSEN BY NOVO, ONE OR MORE NEW OR CONTINUATION/DIVISIONAL
APPLICATIONS CONSISTING OF ONLY COMPOSITION-OF-MATTER CLAIMS EXPLICITLY AND
SOLELY RECITING AND CLAIMING NOVO MATERIALS WITH RESPECT TO THE AGREED-UPON
CARVED FACTOR IX CLAIMS, CLAIMING PRIORITY (EACH A “CARVED FACTOR IX CLAIM
APPLICATION”), AS APPROPRIATE, TO ONE OR MORE PENDING NEOSE PATENT APPLICATIONS.

 

6.4.2.6    EACH CARVED FACTOR IX CLAIM APPLICATION WILL BE OWNED BY NEOSE AND
LICENSED TO NOVO PURSUANT TO SECTION 5.1.6 AND, SUBJECT TO NEOSE’S OBLIGATIONS
IN THIS SECTION 6.4.2, MANAGED BY NEOSE THROUGHOUT ITS PROSECUTION AND
PROSECUTED BY PATENT COUNSEL APPOINTED BY NEOSE.

 

6.4.2.7    WITH RESPECT TO ALL CARVED FACTOR IX CLAIMS, THE PARTIES SHALL AGREE
ON THE SCOPE AND LANGUAGE OF THE CLAIMS TO BE FILED.  NEOSE WILL, WITHIN  THIRTY
(30) CALENDAR DAYS AFTER RECEIPT,  PROVIDE NOVO WITH COPIES OF ALL
CORRESPONDENCE FROM ANY PATENT AUTHORITY OR REGULATORY AGENCY, AND ANY
PROCEEDINGS (INCLUDING, BUT NOT LIMITED TO, OPPOSITION PROCEEDINGS, INTERFERENCE
PROCEEDINGS, PROTESTS IN RE-EXAMINATION PROCEEDINGS, AND INTER PARTES
RE-EXAMINATION PROCEEDINGS, AND THE LIKE), RELATING TO FILED CARVED FACTOR IX
CLAIMS, AND SHALL NOTIFY NOVO IN WRITING OF ANY ORAL COMMUNICATIONS REGARDING
FILED CARVED FACTOR IX CLAIMS WITHIN THIRTY (30) DAYS AFTER RECEIPT OF ANY SUCH
COMMUNICATIONS.   NOTWITHSTANDING THIS SECTION 6.4.2 AND SECTION 6.4.3,  WITH
RESPECT TO RESTRICTION REQUIREMENTS, NEOSE WILL PROVIDE NOVO WITH

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

20

--------------------------------------------------------------------------------


 

A COPY OF THE PATENT AUTHORITY COMMUNICATION AND NEOSE’S PROPOSED RESPONSE AS
SOON AS IS COMMERCIALLY REASONABLE.

 

6.4.2.8    IN CONNECTION WITH ANY PROCEEDINGS BEFORE A PATENT AUTHORITY
REGARDING ANY CARVED FACTOR IX CLAIMS,  NEOSE SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO (I) PROVIDE NOVO WITH A COPY OF ANY PROPOSED FILING WITH SUCH PATENT
AUTHORITY REGARDING ANY CARVED FACTOR IX CLAIMS, AND, (II) INFORM NOVO OF ANY
PLANNED, NON-WRITTEN SUBSTANTIVE COMMUNICATION TO SUCH PATENT AUTHORITY IN
CONNECTION WITH ANY CARVED FACTOR IX CLAIMS, AT LEAST FOURTEEN (14) CALENDAR
DAYS BEFORE THE SUBMISSION THEREOF OR, WHERE APPLICABLE, AT LEAST FOURTEEN (14)
CALENDAR DAYS FROM THE CLOSE OF THE INITIAL (NON-EXTENDED) RESPONSE PERIOD
THEREFOR.  THE PARTIES AGREE THAT NOTIFICATIONS UNDER THIS SECTION SHALL BE
SUBJECT TO RECEIPT OF INFORMATION FROM OUTSIDE PATENT COUNSEL, AND THAT NEOSE
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO EFFECTUATE THESE NOTIFICATIONS, BUT
IN NO CASE SHALL NOVO BE NOTIFIED LESS THAN FOURTEEN (14) CALENDAR DAYS BEFORE
THE FINAL NON-EXTENDABLE RESPONSE DEADLINE.

 

6.4.2.9    NOVO MAY PROVIDE TO NEOSE PROPOSALS FOR (I) ADDITIONS, MODIFICATIONS,
OR DELETIONS IN NEOSE’S PROPOSED RESPONSES AND (I) ADOPTION OF A STRATEGY IN
PROSECUTION, SUCH AS ACCELERATION OF PROSECUTION, WITH RESPECT TO CARVED FACTOR
IX CLAIMS.  NEOSE WILL INCLUDE, IN ANY FUTURE-FILED PATENT APPLICATIONS THAT
COULD SUPPORT POTENTIAL CARVED FACTOR IX CLAIMS, ANY GENERAL FACTOR IX-RELATED
DISCLOSURE PROVIDED AND PERIODICALLY UPDATED BY NOVO.

 

6.4.2.10   NEOSE SHALL PROVIDE NOVO WITH COPIES OF ALL WRITTEN SUBMISSIONS TO
PATENT AUTHORITIES IN CONNECTION WITH CARVED FACTOR IX CLAIMS IN A TIMELY MANNER
AND SHALL PROVIDE, UPON NOVO’S REASONABLE REQUEST, ANY OR ALL MATERIALS
PREVIOUSLY FILED WITH ANY PATENT AUTHORITY IN CONNECTION WITH THE SUBJECT MATTER
OF CARVED FACTOR IX CLAIMS.

 

6.4.2.11   NEOSE SHALL NOT DISCLAIM ANY SUBJECT MATTER IN ANY PATENT RIGHT
SOLELY AND SPECIFICALLY RECITING CARVED FACTOR IX CLAIMS WITHOUT NOVO’S WRITTEN
CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD.

 

6.4.2.12   NEOSE AND NOVO WILL CONTINUE TO COOPERATE DURING THE PROSECUTION OF
EACH CARVED FACTOR IX CLAIM APPLICATION, AND ENDEAVOR TO AGREE ON PROSECUTION
STRATEGY.  THE PATENT REPRESENTATIVES WILL DISCUSS, CONSIDER AND AGREE ON
ADDITIONS, MODIFICATIONS OR DELETIONS WITH RESPECT TO FILED CARVED FACTOR IX
CLAIMS.  ALL OF THE ACTIVITIES UNDERTAKEN BY THE PARTIES PURSUANT TO THIS
SECTION 6.4.2, INCLUDING THE PROSECUTION OF ALL CARVED FACTOR IX CLAIM
APPLICATIONS, SHALL BE AT NOVO’S SOLE EXPENSE.  NEOSE SHALL INVOICE NOVO FOR ANY
EXPENSES INCURRED IN THE CONDUCT OF ANY ACTIVITY AND NOVO SHALL PAY NEOSE WITHIN
THIRTY (30) DAYS AFTER THE DATE OF SUCH INVOICE.

 

6.4.2.13   NOVO MAY, AT ITS SOLE DISCRETION, SEEK, OR DIRECT NEOSE (AT THE SOLE
COST AND EXPENSE OF NOVO) TO SEEK WHERE APPROPRIATE, AN EXTENSION OF THE TERM OF
ANY CARVED FACTOR IX CLAIM COVERING A NEW PRODUCT (INCLUDING, WITHOUT
LIMITATION, FILING FOR PATENT TERM RESTORATION UNDER THE U.S. PATENT STATUTES
(35 U.S.C. §§1-376) AND SEEKING SUPPLEMENTARY PROTECTION CERTIFICATES IN THE
MEMBER STATES OF THE EUROPEAN UNION OR EUROPEAN

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

21

--------------------------------------------------------------------------------


 

ECONOMIC AREA, OR SWITZERLAND).  NEOSE WILL NOT SEEK AN EXTENSION OF THE TERM OF
ANY CARVED FACTOR IX CLAIMS WITHOUT NOVO’S PRIOR WRITTEN CONSENT.

 

6.4.2.14   NOVO HEREBY AUTHORIZES NEOSE TO ACT AS ITS AGENT BEFORE ANY PATENT
AUTHORITY IN CONNECTION WITH SEEKING AN EXTENSION UNDER SECTION 6.4.2.13 AND
AGREES THAT NEOSE IS ENTITLED TO RELY ON ANY ACTIVITIES OF NOVO AS A MARKETING
APPLICANT BEFORE ANY REGULATORY AGENCY IN ANY SEEKING OF AN EXTENSION OF ANY
PATENT FOR A NEW PRODUCT.  THE PARTIES SHALL, AT NOVO’S SOLE COST AND EXPENSE,
COOPERATE WITH ANY EFFORTS TO EXTEND THE TERM OF SUCH PATENT FOR A NEW PRODUCT,
INCLUDING DILIGENTLY SUPPLYING ALL INFORMATION RELATING TO SUCH EXTENSION, AND
EXECUTING SUPPORTING DOCUMENTS REQUIRED TO COMPLY WITH ALL LAWS PERTAINING TO
THE EXTENSION OF PATENT TERM.

 

6.4.2.15   NOTWITHSTANDING ANY PROVISION OF THIS SECTION 6.4.2 OR SECTION 6.4.1
TO THE CONTRARY, NEOSE SHALL NOT BE OBLIGATED TO FILE ANY PATENT APPLICATION,
EXTENSION, CONTINUATION OR DIVISIONAL WHETHER REQUESTED BY NOVO OR REQUIRED
UNDER THIS AGREEMENT, TO THE EXTENT SUCH FILING WOULD, IN NEOSE’S REASONABLE
BELIEF, HAVE AN ADVERSE EFFECT ON NEOSE’S CURRENT OR FUTURE PATENT RIGHTS OR
PATENT STRATEGY IN LIGHT OF THE NEW PROSECUTION RULES PROMULGATED BY THE UNITED
STATES PATENT AND TRADEMARK OFFICE, AND THE LIKELIHOOD FOR CHANGES IN USPTO
MARKUSH CLAIM PRACTICE, USPTO INFORMATION DISCLOSURE STATEMENT (IDS) PRACTICE,
REFORM OF THE U.S. PATENT SYSTEM (E.G., HR 1908) AND CHANGES TO THE EUROPEAN
PATENT CONVENTION (EPC) (AS THE SAME MAY BE AMENDED AFTER THE EFFECTIVE DATE,
THE “NEW RULES”) AND RULES OF PRACTICE IN EFFECT AT THE EFFECTIVE DATE OF THIS
AGREEMENT, OR ANY SUCCESSOR RULES OR REGULATIONS THERETO (JOINTLY, “THE RULES”);
PROVIDED HOWEVER, THAT IN THE EVENT NEOSE DECIDES TO FILE A PATENT APPLICATION,
EXTENSION, CONTINUATION OR DIVISIONAL, NEOSE SHALL PROVIDE NOTICE OF THE SAME TO
NOVO AND USE REASONABLE, GOOD FAITH EFFORTS TO INCLUDE IN SUCH PATENT
APPLICATION, EXTENSION, CONTINUATION OR DIVISIONAL ANY CLAIMS REASONABLY AND
TIMELY REQUESTED BY NOVO TO THE EXTENT SUCH CLAIMS DO NOT HAVE AN ADVERSE EFFECT
ON NEOSE’S CURRENT OR FUTURE PATENT RIGHTS OR PATENT STRATEGY IN LIGHT OF THE
RULES.  NEOSE’S DECISIONS WITH RESPECT TO THE IMPACT OF THE RULES ON ANY
PROPOSED FILING SHALL BE MADE AFTER INPUT FROM NOVO AND CONSULTATION WITH
NEOSE’S PATENT COUNSEL AND SHALL NOT BE SUBJECT TO THE DISPUTE RESOLUTION
PROVISIONS OF SECTION 6.4.2.16.

 

6.4.2.16   IN THE EVENT THE PATENT REPRESENTATIVES ARE UNABLE TO AGREE UPON
(I) A CARVED FACTOR IX CLAIM, (II) THE SCOPE, LANGUAGE OR PROSECUTION STRATEGY
THEREFOR, OR (III) ANY OTHER MATTER UNDER THIS SECTION 6.4.2, THE PARTIES WILL
DO THE FOLLOWING TO RESOLVE THE DISPUTE:

 

(A)           ANY DISAGREEMENT WILL BE REFERRED TO THE STEERING COMMITTEE FOR A
PERIOD OF 15 BUSINESS DAYS.

 

(B)           IF THE STEERING COMMITTEE IS UNABLE TO RESOLVE THE DISPUTE WITHIN
SUCH 15 BUSINESS DAY PERIOD, THE DISPUTE WILL BE REFERRED TO THE DESIGNATED
REPRESENTATIVES OF THE PARTIES FOR RESOLUTION.  IF THE DISPUTE IS NOT RESOLVED
BY THE DESIGNATED REPRESENTATIVES WITHIN 15 BUSINESS DAYS, THE DISPUTE MAY BE
REFERRED TO ARBITRATION IN ACCORDANCE WITH SECTION 13.2.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

22

--------------------------------------------------------------------------------



 


6.4.3       NEOSE LICENSE CLAIMS.  THE PARTIES WILL COOPERATE IN GOOD FAITH WITH
EACH OTHER IN IDENTIFYING NEOSE LICENSE CLAIMS, AND IN DRAFTING, FILING AND
PROSECUTING NEOSE IMPROVEMENT CLAIMS.


 

6.4.3.1    NOVO WILL NOTIFY NEOSE OF ANY PATENT RIGHTS CONTAINING NEOSE LICENSE
CLAIMS NOT CONSTITUTING NEOSE IMPROVEMENT CLAIMS (EACH AN “OTHER NEOSE LICENSE
CLAIM”) PROMPTLY UPON PUBLICATION OF ANY PATENT APPLICATION CONTAINING NEOSE
LICENSE CLAIMS.  NOVO’S PATENT REPRESENTATIVE WILL KEEP NEOSE’S PATENT
REPRESENTATIVE FULLY-INFORMED ABOUT THE STATUS OF ANY FILING CONTAINING OTHER
NEOSE LICENSE CLAIMS.

 

6.4.3.2    THE PATENT REPRESENTATIVES WILL MEET IN PERSON OR BY PHONE AT LEAST
QUARTERLY, BUT MORE OFTEN IF NECESSARY, (EACH SUCH MEETING A “NEOSE IMPROVEMENT
MEETING”) TO DISCUSS THE TIMING, LOGISTICS AND OTHER DETAILS REGARDING THE
IDENTIFICATION, OF ANY NEOSE IMPROVEMENT CLAIMS AND, AS SOON AS IS PRACTICABLE
THEREAFTER, WILL AGREE ON THE SPECIFIC CLAIMS TO BE FILED AND THE LANGUAGE
THEREFOR.

 

6.4.3.3    AS SOON AS COMMERCIALLY PRACTICABLE FOLLOWING EACH NEOSE IMPROVEMENT
MEETING AND THE AGREEMENT UPON NEOSE IMPROVEMENT CLAIMS TO BE FILED, NOVO WILL,
AT NEOSE’S SOLE COST AND EXPENSE, WITH RESPECT TO ANY AGREED-UPON NEOSE
IMPROVEMENT CLAIM, SUBJECT TO THIS SECTION 6.4.3, FILE, PROSECUTE, MAINTAIN, AND
EXTEND, IN THE JURISDICTIONS CHOSEN BY NEOSE, ONE OR MORE NEW OR
CONTINUATION/DIVISIONAL APPLICATIONS CONSISTING ONLY OF THE AGREED-UPON NEOSE
IMPROVEMENT CLAIMS, CLAIMING PRIORITY (EACH A “NEOSE IMPROVEMENT CLAIM
APPLICATION”), AS APPROPRIATE, TO ONE OR MORE PENDING NOVO PATENT APPLICATIONS.

 

6.4.3.4    EACH NEOSE IMPROVEMENT CLAIM APPLICATION WILL BE OWNED BY NOVO AND
LICENSED TO NEOSE PURSUANT TO SECTION 5.2 AND, SUBJECT TO NOVO’S OBLIGATIONS IN
THIS SECTION 6.4, MANAGED BY NOVO THROUGHOUT ITS PROSECUTION AND PROSECUTED BY
PATENT COUNSEL APPOINTED BY NOVO.

 

6.4.3.5    WITH RESPECT TO ALL NEOSE LICENSE CLAIMS, THE PARTIES SHALL AGREE ON
THE SCOPE AND LANGUAGE OF THE CLAIMS TO BE FILED.  NOVO WILL, WITHIN THIRTY (30)
CALENDAR DAYS AFTER RECEIPT, PROVIDE NEOSE WITH COPIES OF ALL CORRESPONDENCE
FROM ANY PATENT AUTHORITY OR REGULATORY AGENCY, AND ANY PROCEEDINGS (INCLUDING,
BUT NOT LIMITED TO, OPPOSITION PROCEEDINGS, INTERFERENCE PROCEEDINGS, PROTESTS
IN RE-EXAMINATION PROCEEDINGS, AND INTER PARTES RE-EXAMINATION PROCEEDINGS, AND
THE LIKE), RELATING TO FILED NEOSE IMPROVEMENT CLAIMS, AND SHALL NOTIFY NEOSE IN
WRITING OF ANY ORAL COMMUNICATIONS REGARDING FILED NEOSE LICENSE CLAIMS WITHIN
THIRTY (30) DAYS AFTER RECEIPT OF ANY SUCH COMMUNICATIONS.  NOTWITHSTANDING
SECTION 6.4.2 AND SECTION 6.4.3,  WITH RESPECT TO RESTRICTION REQUIREMENTS, NOVO
WILL PROVIDE NEOSE WITH A COPY OF THE PATENT AUTHORITY COMMUNICATION AND NOVO’S
PROPOSED RESPONSE AS SOON AS IS COMMERCIALLY REASONABLE.

 

6.4.3.6    IN CONNECTION WITH ANY PROCEEDINGS BEFORE A PATENT AUTHORITY
REGARDING ANY NEOSE LICENSE CLAIMS,  NOVO SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO (I) PROVIDE NEOSE WITH A COPY OF ANY PROPOSED FILING WITH SUCH PATENT
AUTHORITY REGARDING ANY NEOSE LICENSE CLAIMS, AND, (II) INFORM NEOSE OF ANY
PLANNED, NON-WRITTEN SUBSTANTIVE COMMUNICATION TO SUCH PATENT AUTHORITY IN
CONNECTION WITH ANY NEOSE LICENSE CLAIMS, AT LEAST

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

23

--------------------------------------------------------------------------------


 

FOURTEEN (14) CALENDAR DAYS BEFORE THE SUBMISSION THEREOF OR, WHERE APPLICABLE,
AT LEAST FOURTEEN (14) CALENDAR DAYS FROM THE CLOSE OF THE INITIAL
(NON-EXTENDED) RESPONSE PERIOD THEREFOR.  THE PARTIES AGREE THAT NOTIFICATIONS
UNDER THIS SECTION SHALL BE SUBJECT TO RECEIPT OF INFORMATION FROM OUTSIDE
PATENT COUNSEL, AND THAT NOVO SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
EFFECTUATE THESE NOTIFICATIONS BUT IN NO CASE SHALL NEOSE BE NOTIFIED LESS THAN
FOURTEEN (14) CALENDAR DAYS BEFORE THE FINAL NON-EXTENDABLE RESPONSE DEADLINE.

 

6.4.3.7    NEOSE MAY PROVIDE TO NOVO PROPOSALS FOR (I) ADDITIONS, MODIFICATIONS,
OR DELETIONS IN NOVO’S PROPOSED RESPONSES AND (I) ADOPTION OF A STRATEGY IN
PROSECUTION, SUCH AS ACCELERATION OF PROSECUTION, WITH RESPECT TO NEOSE LICENSE
CLAIMS.  NOVO WILL INCLUDE, IN ANY FUTURE-FILED PATENT APPLICATIONS THAT COULD
SUPPORT NEOSE LICENSE CLAIMS, ANY GENERAL NEOSE TECHNOLOGY-RELATED DISCLOSURE
PROVIDED AND PERIODICALLY UPDATED BY NEOSE.

 

6.4.3.8    NOVO SHALL PROVIDE NEOSE WITH COPIES OF ALL WRITTEN SUBMISSIONS TO
PATENT AUTHORITIES IN CONNECTION WITH NEOSE LICENSE CLAIMS IN A TIMELY MANNER
AND SHALL PROVIDE, UPON NEOSE’S REASONABLE REQUEST, ANY OR ALL MATERIALS
PREVIOUSLY FILED WITH ANY PATENT AUTHORITY IN CONNECTION WITH THE SUBJECT MATTER
OF NEOSE LICENSE CLAIMS.

 

6.4.3.9    NOVO SHALL NOT DISCLAIM ANY SUBJECT MATTER IN ANY PATENT RIGHT SOLELY
AND SPECIFICALLY RECITING NEOSE IMPROVEMENT CLAIMS WITHOUT NEOSE’S WRITTEN
CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD.

 

6.4.3.10 NOVO AND NEOSE WILL CONTINUE TO COOPERATE DURING THE PROSECUTION OF
EACH NEOSE IMPROVEMENT CLAIM APPLICATION, AND ENDEAVOR TO AGREE ON PROSECUTION
STRATEGY.  THE PATENT REPRESENTATIVES WILL DISCUSS, CONSIDER AND AGREE ON
ADDITIONS, MODIFICATIONS OR DELETIONS WITH RESPECT TO FILED NEOSE LICENSE
CLAIMS.  ALL OF THE ACTIVITIES UNDERTAKEN BY THE PARTIES PURSUANT TO THIS
SECTION 6.4.3, INCLUDING THE PROSECUTION OF ALL NEOSE IMPROVEMENT CLAIM
APPLICATIONS, SHALL BE AT NEOSE’S SOLE EXPENSE.  NOVO SHALL INVOICE NEOSE FOR
ANY EXPENSES INCURRED IN THE CONDUCT OF ANY ACTIVITY AND NEOSE SHALL PAY NOVO
WITHIN THIRTY (30) DAYS AFTER THE DATE OF SUCH INVOICE.

 

6.4.3.11 NEOSE MAY, AT ITS SOLE DISCRETION, SEEK, OR DIRECT NOVO (AT THE SOLE
COST AND EXPENSE OF NEOSE) TO SEEK WHERE APPROPRIATE, AN EXTENSION OF THE TERM
OF ANY OTHER NEOSE LICENSE CLAIM SOLELY AND SPECIFICALLY RECITING A NEOSE
EXCLUSIVE COMPOUND OR ANY NEOSE IMPROVEMENT CLAIM (INCLUDING, WITHOUT
LIMITATION, FILING FOR PATENT TERM RESTORATION UNDER THE U.S. PATENT STATUTES
(35 U.S.C. §§1-376) AND SEEKING SUPPLEMENTARY PROTECTION CERTIFICATES IN THE
MEMBER STATES OF THE EUROPEAN UNION OR EUROPEAN ECONOMIC AREA, OR SWITZERLAND). 
NOVO WILL NOT SEEK AN EXTENSION OF THE TERM OF ANY NEOSE LICENSE CLAIM TO WHICH
NEOSE HAS AN EXCLUSIVE LICENSE UNDER SECTION 5.3 WITHOUT NEOSE’S PRIOR WRITTEN
CONSENT.

 

6.4.3.12 NEOSE HEREBY AUTHORIZES NOVO TO ACT AS ITS AGENT BEFORE ANY PATENT
AUTHORITY IN CONNECTION WITH SEEKING AN EXTENSION UNDER SECTION 6.4.3.11 AND
AGREES THAT NOVO IS ENTITLED TO RELY ON ANY ACTIVITIES OF NEOSE AS A MARKETING
APPLICANT BEFORE ANY REGULATORY AGENCY IN ANY SEEKING OF AN EXTENSION OF ANY
PATENT FOR A PRODUCT CONTAINING A NEOSE EXCLUSIVE COMPOUND.  THE PARTIES SHALL
COOPERATE, AT NEOSE’S SOLE COST AND EXPENSE, WITH ANY

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

24

--------------------------------------------------------------------------------


 

EFFORTS TO EXTEND THE TERM OF SUCH PATENT FOR A PRODUCT CONTAINING A NEOSE
EXCLUSIVE COMPOUND, INCLUDING DILIGENTLY SUPPLYING ALL INFORMATION RELATING TO
SUCH EXTENSION, AND EXECUTING SUPPORTING DOCUMENTS REQUIRED TO COMPLY WITH ALL
LAWS PERTAINING TO THE EXTENSION OF PATENT TERM.

 

6.4.3.13    IN THE EVENT THE PATENT REPRESENTATIVES ARE UNABLE TO AGREE UPON
(I) A NEOSE LICENSE CLAIM, (II) THE SCOPE, LANGUAGE OR PROSECUTION STRATEGY
THEREFOR, OR (III) ANY OTHER MATTER UNDER THIS SECTION 6.4.3, THE PARTIES WILL
DO THE FOLLOWING TO RESOLVE THE DISPUTE:

 

(A)           ANY DISAGREEMENT WILL BE REFERRED TO THE STEERING COMMITTEE FOR A
PERIOD OF 15 BUSINESS DAYS.

 

(B)           IF THE STEERING COMMITTEE IS UNABLE TO RESOLVE THE DISPUTE WITHIN
SUCH 15 BUSINESS DAY PERIOD, THE DISPUTE WILL BE REFERRED TO THE DESIGNATED
REPRESENTATIVES OF THE PARTIES FOR RESOLUTION.  IF THE DISPUTE IS NOT RESOLVED
BY THE DESIGNATED REPRESENTATIVES WITHIN 15 BUSINESS DAYS, THE DISPUTE MAY BE
REFERRED TO ARBITRATION IN ACCORDANCE WITH SECTION 13.2.

 


6.5          PROSECUTION AND MAINTENANCE OF PATENT RIGHTS


 

6.5.1       Solely Owned Patent Rights.  Subject to Sections 6.4.2 and 6.4.3,
each Party shall, in its sole discretion, prepare, file, prosecute and maintain
all patent applications and patents covering its Patent Rights and Improvements
that the Party solely owns pursuant to Section 6.  Neose shall use reasonable
commercial efforts to provide to Novo for review and comment, at least ten
(10) days prior to filing, all patent claims relating specifically to the New
Product to be filed by Neose, and Neose shall give due consideration to all
comments thereon that are made by Novo within the period ending two days before
the proposed filing date.

 

6.5.2       Patent Rights with Respect to Joint Improvements.  With respect to
Joint Improvements, the Parties shall meet to determine whether patent
protection is appropriate and, if so, in which countries, if any, patent
applications claiming such joint inventions and discoveries should be filed. 
Novo shall file, prosecute, and maintain, at its expense, such joint patent
applications.  Novo may at any time, in its sole discretion, discontinue the
preparation, prosecution or maintenance of such joint patent applications, in
which case Novo will give Neose sufficient notice to enable Neose to, and Neose
may, file, prosecute and maintain such applications.

 


6.6          ENFORCEMENT OF OWNERSHIP RIGHTS


 

6.6.1       Reports of Infringement.  Each Party shall promptly report in
writing to the other during the Term any infringement or misappropriation or
suspected infringement or misappropriation of any of the Neose Technology, Neose
License Claims or Carved Factor IX Claims of which such Party becomes aware and
shall provide the other Party with its full cooperation in the protection and
enforcement of the affected intellectual property and all available evidence
supporting said infringement, misappropriation, suspected infringement or
unauthorized use or misappropriation.  Neose shall reimburse Novo for its

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

25

--------------------------------------------------------------------------------


 

reasonable, documented costs of such cooperation with regard to Neose Technology
and Neose License Claims, unless such infringement or misappropriation is by an
Affiliate or Sublicensee of Novo and Novo shall reimburse Neose for its
reasonable, documented costs of such cooperation with regard to Carved Factor IX
Claims, unless such infringement or misappropriation is by an Affiliate or
Sublicensee of Neose.

 

6.6.2       Right to Institute Suit.  Neose shall have the sole right to
initiate an infringement or other appropriate suit against any Third Party who
at any time has infringed or is suspected of infringing or misappropriating, the
Neose Technology and any Neose  Improvement Claims  and Novo shall have the sole
right to initiate an infringement or other appropriate suit against any Third
Party who at any time has infringed or is suspected of infringing or
misappropriating, the Carved Factor IX Claims and any Other Neose License
Claims.  Prior to initiating any such suit, the Designated Representatives shall
consult with each other on an expedited basis, and the party initiating such
suit (as such the “Enforcing Party”) shall give due consideration to any
reasonable requests the other party may make relating to the advisability of
bringing the suit. The Enforcing Party shall not enter into any settlement,
consent judgment or other voluntary final disposition of such suit that would
adversely affect the other party’s rights under this Agreement without the other
party’s prior written consent, which consent shall not be unreasonably withheld
with the proviso that no such consent will be required in the case of a
settlement by Novo related to Carved Factor IX Claims unless such settlement
could have an adverse effect on any of Neose’s Patent Rights. In the event that
the Enforcing Party recovers any sums in such suit by way of damages or in
settlement thereof, the Enforcing Party shall be entitled to retain the same.

 

6.6.3       Cooperation.   In a suit initiated by one party, if it is legally
required for the other party to join any such suit, or if failure of the other
party to join such suit would result in dismissal thereof, the other party shall
waive any objection to such joinder on the grounds of personal jurisdiction,
venue or forum non conveniens and shall execute all papers and perform such
other acts as may be reasonably required to permit the litigation to be
conducted.


 

6.6.4       Continued Infringement.

 

6.6.4.1    IF NEOSE FAILS TO EITHER BRING SUIT AGAINST OR ENTER INTO
NEGOTIATIONS FOR SETTLEMENT WITH SUCH THIRD PARTY WITHIN SIX (6) MONTHS AFTER
RECEIPT OF NOTICE OF SUCH INFRINGEMENT AND NOVO IS OF THE OPINION THAT THE
ALLEGED INFRINGEMENT OR MISAPPROPRIATION OF NEOSE TECHNOLOGY IS OCCURRING IN THE
FIELD OF USE THEN, UPON NOVO’S WRITTEN REQUEST, THE PARTIES SHALL SEEK THE
OPINION OF PATENT COUNSEL ACCEPTABLE TO BOTH PARTIES AS TO WHETHER THERE HAS
BEEN OR CONTINUES TO BE A MISAPPROPRIATION OR INFRINGEMENT OF THE NEOSE
TECHNOLOGY IN THE FIELD OF USE BY SUCH THIRD PARTY. IF SUCH PATENT COUNSEL
CONCURS WITH NOVO’S OPINION, NOVO SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION,
TO BRING SUIT AGAINST SUCH THIRD PARTY UNDER THE NEOSE TECHNOLOGY AND TO JOIN
NEOSE AS A PARTY PLAINTIFF.  NEOSE WILL COOPERATE WITH NOVO IN ANY SUCH SUIT
BROUGHT AGAINST A THIRD PARTY AND SHALL HAVE THE RIGHT TO CONSULT WITH NOVO AND
TO PARTICIPATE IN AND BE REPRESENTED BY COUNSEL IN SUCH SUIT AT ITS OWN
EXPENSE.  IN THE EVENT THAT NOVO RECOVERS ANY SUMS IN SUCH SUIT BY WAY OF
DAMAGES OR IN SETTLEMENT THEREOF, SUCH SUMS SHALL BE USED FIRST TO REIMBURSE
EACH OF NOVO AND NEOSE FOR THEIR DOCUMENTED, OUT-OF-POCKET LEGAL EXPENSES, WITH
NOVO RETAINING ANY REMAINING AMOUNTS.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

26

--------------------------------------------------------------------------------


 

6.6.4.2    IF NOVO FAILS TO EITHER BRING SUIT AGAINST OR ENTER INTO NEGOTIATIONS
FOR SETTLEMENT WITH SUCH THIRD PARTY WITHIN SIX (6) MONTHS AFTER RECEIPT OF
NOTICE OF SUCH INFRINGEMENT AND NEOSE IS OF THE OPINION THAT THE ALLEGED
INFRINGEMENT OR MISAPPROPRIATION OF  THE RELEVANT NEOSE LICENSE CLAIMS IS
OCCURRING WITH REGARD TO A NEOSE EXCLUSIVE COMPOUND THEN, UPON NEOSE’S WRITTEN
REQUEST, THE PARTIES SHALL SEEK THE OPINION OF PATENT COUNSEL ACCEPTABLE TO BOTH
PARTIES AS TO WHETHER THERE HAS BEEN OR CONTINUES TO BE A MISAPPROPRIATION OR
INFRINGEMENT OF THE NEOSE LICENSE CLAIMS THAT AFFECTS A NEOSE EXCLUSIVE COMPOUND
BY SUCH THIRD PARTY.  IF SUCH PATENT COUNSEL CONCURS WITH NEOSE’S OPINION, NEOSE
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO BRING SUIT AGAINST SUCH THIRD
PARTY UNDER THE NEOSE LICENSE CLAIMS AND TO JOIN NOVO AS A PARTY PLAINTIFF. 
NOVO WILL COOPERATE WITH NEOSE IN ANY SUCH SUIT BROUGHT AGAINST A THIRD PARTY
AND SHALL HAVE THE RIGHT TO CONSULT WITH NEOSE AND TO PARTICIPATE IN AND BE
REPRESENTED BY COUNSEL IN SUCH SUIT AT ITS OWN EXPENSE.  IN THE EVENT THAT NEOSE
RECOVERS ANY SUMS IN SUCH SUIT BY WAY OF DAMAGES OR IN SETTLEMENT THEREOF, SUCH
SUMS SHALL BE USED FIRST TO REIMBURSE EACH OF NEOSE AND NOVO FOR THEIR
DOCUMENTED, OUT-OF-POCKET LEGAL EXPENSES, WITH NEOSE RETAINING ANY REMAINING
AMOUNTS.

 

6.7          Novo Trademarks.  Subject to its assignment obligations under
Section 6.3.2, Novo shall select and own the trademarks for marketing the New
Products in the Territory. All expenses for (i) registration of such trademarks,
and (ii) bringing, maintaining and prosecuting any action to protect or defend
such trademarks, shall be borne by Novo, and Novo shall retain all recoveries
therefrom.

 


7.             BLOCKING PATENTS


 

7.1          Mutual Information.  Each Party shall immediately notify the other
if a claim or other proceedings are brought against either Party alleging that
the use of the Neose Technology in making, using or selling the New Product
infringes upon the Patent Rights of a Third Party.

 

7.2          Defense of Third Party Action.  If claims or proceedings are
brought against Novo by a Third Party alleging that the use of the Neose
Technology to produce a New Product infringes upon the Patent Rights of a Third
Party, the Designated Representatives shall consult on an expedited basis, and
Neose shall give due consideration to any reasonable request of Novo relating to
the proposed defense or settlement of such claims or proceedings.  Subject to
Section 7.4, the final decision whether or not and, as the case may be, how to
defend or settle such claims or proceedings shall be with Neose.  Neose shall
immediately notify Novo of such decision sufficiently in advance of any
deadlines by which formal responses are due in any such proceedings to enable
Novo to undertake its own defense and Novo shall have the right to join any such
proceedings as a party thereto at its own expense by counsel of its own choice. 
Each Party shall provide the other with such assistance as is reasonably
necessary and shall cooperate in the defense of any such action or proceeding.
Neose shall not enter into any settlement, consent judgment, or other voluntary
final disposition of such suit that would adversely affect Novo’s rights under
this Agreement or which would result in Novo being liable for damages, without
Novo’s prior written consent, which consent shall not be unreasonably withheld.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

27

--------------------------------------------------------------------------------


 

 

7.3          Declaratory Judgment Action.  Neose shall have the right, but not
the obligation, to file any declaratory judgment action in any court of
competent jurisdiction as to questions of validity or infringement of any Third
Party patent relating to the use of the Neose Technology.

 

7.3.1       Cooperation.  The Parties shall closely cooperate in any such
declaratory judgment action.  In conducting such action, the Parties shall
render each other all reasonable assistance, free of charge. The final strategy
in such action shall be determined by Neose and Neose’s legal counsel in
coordination with Novo and any additional legal counsel of Novo.

 

7.3.2       Costs.  Subject to Article 11 hereof, each Party shall bear its own
costs and expenses incurred in connection with actions pursuant to Sections 7.2
and 7.3.

 


7.4          THIRD-PARTY LICENSES


 

7.4.1       Novo Third-Party Licenses.  In the event that Novo is of the
opinion, at any time during the Term, that a license under any Blocking Patent
is necessary or advisable for purposes of enabling Novo to exercise its license
rights under Section 5.1.1, it shall notify Neose.  The Parties shall then seek
an opinion of patent counsel acceptable to both Parties. If such patent counsel
concurs with Novo’s opinion, Novo and Neose shall co-operate to obtain such a
license for the benefit of Novo and, as the case may be, also for Neose, in
accordance with the following provisions:

 

7.4.1.1    NEOSE SHALL BE PRIMARILY RESPONSIBLE FOR OBTAINING ANY SUCH THIRD
PARTY LICENSE AT ITS OWN EXPENSE.  THE MATTER SHALL BE DEEMED RESOLVED IF NEOSE
IS GRANTED A LICENSE, ******, UNDER THE RELEVANT BLOCKING PATENT THAT WOULD MAKE
THE CONTINUED EXERCISE OF THE RIGHTS GRANTED TO NOVO BY NEOSE HEREUNDER
NON-INFRINGING WITH RESPECT TO ******.  ****** SHALL BE SOLELY RESPONSIBLE FOR
****** UNDER SUCH LICENSE.

 

7.4.1.2    HOWEVER, IN THE EVENT THAT NEOSE IS UNABLE TO RESOLVE THE MATTER IN
ACCORDANCE WITH SECTION 7.4.1.1 WITHIN ONE HUNDRED TWENTY (120) DAYS FROM
RECEIPT OF NOTICE FROM NOVO UPON TERMS THAT ARE COMMERCIALLY REASONABLE TO NEOSE
AT NEOSE’S DISCRETION, THEN NOVO SHALL BE ENTITLED TO NEGOTIATE A LICENSE IN
FAVOR OF NOVO UNDER SUCH BLOCKING PATENTS; PROVIDED THAT TO THE EXTENT THAT NOVO
MUST ****** UNDER SUCH LICENSE, NOVO MAY ****** PAYMENTS OWED UNDER SECTIONS 4.1
OR 4.2, PROVIDED THAT NO PAYMENT OWED UNDER SECTION 4.1OR 4.2 SHALL BE ******
MORE THAN ****** AS A RESULT OF THE OPERATION OF THIS SECTION 7.4.1.2.

 

7.4.1.3    IN RELATION TO THE NEGOTIATION AND CONTRACTING OF ANY SUCH BLOCKING
PATENT LICENSE, THE PROVISIONS OF THIS SECTION 7.4 SHALL PREVAIL OVER THE
PROVISIONS OF SECTIONS 7.2 AND 7.3.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

28

--------------------------------------------------------------------------------


 

8.             SUPPLY AGREEMENT

 


THE PARTIES WILL NEGOTIATE IN GOOD FAITH A SUPPLY AGREEMENT, AS APPROPRIATE, TO
PROVIDE FOR THE SUPPLY OF THE REAGENTS NEEDED TO PRODUCE NEW PRODUCTS IN THE
FIELD OF USE; PROVIDED, HOWEVER, THAT UNTIL EXECUTION AND DELIVERY OF THE SUPPLY
AGREEMENT, THE PARTIES AGREE THAT NOVO SHALL BE PERMITTED TO USE, IN THE
PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY OF THE REAGENTS
SUPPLIED TO NOVO UNDER THE SUPPLY AGREEMENT EXECUTED BY THE PARTIES AS OF
JULY 12, 2007 IN CONNECTION WITH THE FACTOR VIIA AGREEMENT (SUBJECT TO
SECTION 2.7 OF THAT SUPPLY AGREEMENT).  THE PARTIES ACKNOWLEDGE AND AGREE THAT
THE COSTS OF TECHNOLOGY TRANSFER TO NOVO OR ANY APPROVED SUBLICENSEES WILL BE
BORNE BY NOVO.


 


9.             CONFIDENTIALITY


 

9.1          Confidential Information.  With respect to any and all Confidential
Information received by one Party under this Agreement and/or during the course
of the Project, (the “Recipient”) from the other Party (the “Disclosing Party”)
at any time and from time to time prior to the Original Date or during the Term,
the Recipient for a period of five (5) years from the expiration or earlier
termination of this Agreement: (a) shall maintain the secrecy of, and hold in
strict confidence, the Confidential Information received hereunder; (b) shall
not use such Confidential Information for any other purpose other than in
furtherance of this Agreement; and (c) shall not, without express written
authorization from the Disclosing Party, use, disclose or grant the use of such
Confidential Information to any other Persons except to those of the Recipient’s
directors, officers, employees, and advisors to whom such disclosure is
reasonably necessary in furtherance of this Agreement and each of whom is
otherwise bound to Recipient by contract or legal or fiduciary obligation at the
time of such disclosure to maintain the secrecy of, and hold in confidence, such
Confidential Information.  The Recipient shall notify the Disclosing Party
promptly upon discovery of any unauthorized use or disclosure of the Disclosing
Party’s Confidential Information.

 

9.2          Permitted Disclosures.  The obligations set forth in Section 9.1
shall not apply to the extent that the Recipient: (a) is required to disclose
information by law, order or regulation of a governmental agency or a court of
competent jurisdiction, provided that the Recipient shall provide written notice
thereof and sufficient opportunity to the Disclosing Party to object to any such
disclosure or to request confidential treatment thereof; or (b) can demonstrate
that: (i) the information was public knowledge or generally known by publication
in scientific or other journals or other public media at the time of such
disclosure to the Recipient or thereafter became public knowledge or generally
known other than as a result of acts directly or indirectly attributable to the
Recipient in violation hereof; (ii) the information was rightfully known by the
Recipient (as shown by its written records) prior to the date of disclosure to
the Recipient by the Disclosing Party under this Agreement; (iii) the
information was disclosed to the Recipient on an unrestricted basis by a Third
Party not under a duty of confidentiality to the Disclosing Party, or (iv) the
information was independently developed by Recipient (as shown by its written
records) without any use of or access to information of the Disclosing Party. 
In addition, provided that Neose maintains the confidentiality of Novo’s name,
with the prior approval of Novo, which approval will not be unreasonably
withheld, Neose will have the right to use data

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

29

--------------------------------------------------------------------------------

 

about Novo Materials and New Products (i) to support a patent application by
Neose, and (ii) for promotional purposes, subject to compliance with any
publication plan for development of the New Products that shall have been
approved by the Steering Committee.

 

9.3          Enforcement.  Both Parties agree that it would be impossible or
inadequate to measure and calculate the other Party’s damages from any breach of
the covenants set forth in this Agreement.  Accordingly, the Disclosing Party
agrees that if the Recipient breaches any of such covenants, the Disclosing
Party will have available, in addition to any other right or remedy available,
the right to obtain an injunction from a court of competent jurisdiction
restraining such breach or threatened breach and to specific performance of any
such provision of this Agreement.  Both Parties further agrees that no bond or
other security shall be required in obtaining such equitable relief and each
Party hereby consents to the issuance of such injunction and to the ordering of
specific performance.

 

9.4          Publicity.  Except as required by law, all publicity, press
releases and other announcements relating to this Agreement or the transactions
contemplated hereby, shall be reviewed in advance by, and shall be subject to
the reasonable approval of, both Parties.


 


10.          REPRESENTATIONS AND WARRANTIES


 

10.1        Mutual Representations and Warranties.  Each Party hereby represents
and warrants to the other that:

 


10.1.1       THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY IT
HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION, AND THIS AGREEMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY AND ON BEHALF OF SUCH PARTY.


 


10.1.2       THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH PARTY OF THIS
AGREEMENT DOES NOT (I) CONFLICT WITH OR VIOLATE ANY APPLICABLE STATUTE, LAW,
RULE OR REGULATION, (II) CONFLICT WITH OR VIOLATE ITS CHARTER, BYLAWS OR OTHER
ORGANIZATIONAL DOCUMENT, OR (III) CONFLICT WITH OR CONSTITUTE A DEFAULT UNDER
ANY CONTRACT OR AGREEMENT OF SUCH PARTY.


 

10.2        Representations and Warranties of Neose.  Neose warrants to Novo, as
of the Original Date and the Effective Date, that:

 


10.2.1       IT IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, WITH THE POWER AND AUTHORITY
TO SIGN, DELIVER AND PERFORM ALL OF ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


10.2.2       IT IS THE SOLE AND EXCLUSIVE OWNER OF THE NEOSE PATENTS, OR
OTHERWISE CONTROLS THE NEOSE PATENTS, AND HAS THE FULL CORPORATE POWER AND
AUTHORITY TO GRANT THE LICENSES GRANTED HEREUNDER.


 


10.2.3       TO NEOSE’S KNOWLEDGE, THE USE OF THE NEOSE TECHNOLOGY PURSUANT TO
THE TERMS OF THIS AGREEMENT DOES NOT INFRINGE UPON THE RIGHTS OF ANY THIRD
PARTY.


 


10.2.4       TO NEOSE’S KNOWLEDGE, THERE IS NO BLOCKING PATENT THAT, IF ASSERTED
BY THIRD PARTIES, WOULD PREVENT NOVO FROM USING THE NEOSE TECHNOLOGY TO MAKE NEW
PRODUCTS HEREUNDER.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

30

--------------------------------------------------------------------------------


 


10.2.5       TO NEOSE’S KNOWLEDGE, NO CLAIMS OR PROCEEDINGS HAVE BEEN BROUGHT BY
THIRD PARTIES ALLEGING THE INVALIDITY IN WHOLE OR IN PART OF ANY OF THE NEOSE
PATENTS.


 

10.3        Representations and Warranties of Novo.  Novo warrants to Neose, as
of the Original Date and the Effective Date, that:

 


10.3.1       IT IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE KINGDOM OF DENMARK, WITH THE POWER AND AUTHORITY
TO SIGN, DELIVER AND PERFORM ALL OF ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


10.3.2       IT IS THE SOLE AND EXCLUSIVE OWNER OF THE NOVO TECHNOLOGY, AND HAS
THE FULL CORPORATE POWER AND AUTHORITY TO GRANT THE LICENSES GRANTED HEREUNDER.


 


10.3.3       TO NOVO’S KNOWLEDGE, THE USE OF THE NOVO TECHNOLOGY PURSUANT TO THE
TERMS OF THIS AGREEMENT DOES NOT INFRINGE UPON THE RIGHTS OF ANY THIRD PARTY.


 


10.3.4       TO NOVO’S KNOWLEDGE, THERE IS NO BLOCKING PATENT THAT, IF ASSERTED
BY THIRD PARTIES, WOULD PREVENT NEOSE FROM USING THE NOVO TECHNOLOGY TO PERFORM
ITS ACTIVITIES UNDER THE WORK PLAN.


 


10.3.5       TO NOVO’S KNOWLEDGE, NO CLAIMS OR PROCEEDINGS HAVE BEEN BROUGHT BY
THIRD PARTIES ALLEGING THE INVALIDITY IN WHOLE OR IN PART OF ANY OF THE NOVO
TECHNOLOGY.


 


10.3.6       TO NOVO’S KNOWLEDGE, NOVO HAS DISCLOSED TO NEOSE, AND EXHIBIT 1.27
LISTS, ALL PATENT RIGHTS CONTROLLED BY NOVO EXISTING AS OF OCTOBER 31, 2006
WHICH SUPPORTED ANY CLAIMS RELATING TO ANY OF (I) ANY METHODS OF ******; AND
(II) ANY ****** DERIVED FROM OR USED IN THE PRACTICE OF SUCH METHODS DESCRIBED
IN CLAUSE (I) ABOVE, AS WELL AS ALL PATENT CLAIMS ARISING OUT OF, ENABLED BY,
INFRINGING OR OTHERWISE COVERING THE NEOSE TECHNOLOGY OR NEOSE IMPROVEMENTS
FILED BY NOVO.


 

10.4        Disclaimer of Warranties.  EXCEPT FOR THE WARRANTIES SET FORTH IN
THIS SECTION 10, EACH PARTY HEREBY DISCLAIMS ANY AND ALL OTHER REPRESENTATIONS
AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NON-INFRINGEMENT.

 

10.5        Acknowledgment by Novo.  Novo acknowledges and hereby agrees
that Neose makes no representations or warranties as to the outcome of the
Project, including without limitation whether the application of the Neose
Technology will improve the Novo Materials.

 


11.          INDEMNIFICATIONS AND LIMITED LIABILITY


 

11.1        Indemnification by Neose.  Neose shall indemnify, defend and hold
harmless Novo and its Affiliates, and each of their respective employees,
officers, directors and agents (each, a “Novo Indemnified Party”) from and
against any and all claims, suits, losses, obligations, damages, deficiencies,
costs, penalties, liabilities (including strict liabilities),

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

31

--------------------------------------------------------------------------------


 

assessments, judgments, amounts paid in settlement, fines, and expenses
(including court costs and reasonable fees of attorneys and other professionals)
(individually and collectively, “Losses”) resulting from or arising in
connection with (i) the breach by Neose of any of its  representations or
warranties contained in Section 10, (ii) any claim by a Third Party alleging
that the use of the Neose Technology infringes upon the Patent Rights of such
Third Party, and (iii) any activities of Neose under this Agreement. 
Notwithstanding the foregoing, Neose shall have no obligation to indemnify,
defend or hold harmless a Novo Indemnified Party for any Losses to the extent
that such Losses were caused by (x) the negligence or willful misconduct of any
of the Novo Indemnified Parties, or (y) a breach by Novo of any of its
representations and warranties set forth in Section 10.

 

11.2        Indemnification by Novo.  Novo shall indemnify, defend and hold
harmless Neose and its Affiliates, and each of their respective employees,
officers, directors and agents (each, a “Neose Indemnified Party”) from and
against any and all Losses resulting from or arising in connection with (i) the
breach by Novo of any of its representations and warranties set forth in
Section 10, (ii) the failure of any Affiliate to comply with any obligation of
Novo applicable to the Affiliate under this Agreement, (iii) the failure of any
Sublicensee to comply with any obligation under a sublicense granted by Novo
hereunder, (iv) the promotion, distribution, use, testing, marketing, sale, or
other disposition of any New Product, (v) any claim by a Third Party alleging
that the use of the Novo Technology or the manufacture, sale or use of New
Products infringes upon the Patent Rights of such Third Party, except to the
extent such claims arise solely as a result of the use of Neose Technology, and
(vi) any activities of Novo under this Agreement.  Notwithstanding the
foregoing, Novo shall have no obligation to indemnify, defend or hold harmless a
Neose Indemnified Party for any Losses to the extent that such Losses were
caused by (x) the negligence or willful misconduct of Neose, its Affiliates,
sublicensees, or any of their respective employees, officers, directors, or
agents, or (y) a breach by Neose of any of its representations and warranties
set forth in Section 10.

 

11.3        Indemnification Procedure.  Each Party shall provide prompt written
notice to the other of any actual or threatened Loss or claim therefor of which
the other becomes aware; provided that the failure to provide prompt written
notice shall only be a bar to recovering Losses to the extent that a Party was
prejudiced by such failure.  In the event of any such actual or threatened Loss
or claim therefor, each Party shall provide the other information and assistance
as the other shall reasonably request for purposes of defense and each Party
shall receive from the other all necessary and reasonable cooperation in such
defense including, but not limited to, the services of employees of the other
Party who are familiar with the transactions or occurrences out of which any
such Loss may have arisen.  Each Party shall have the right to participate in
and with respect to the defense of any Loss or Losses with counsel of its
choosing whose fees shall be borne by the Party with liability for
indemnification under Sections 11.1 or 11.2, as the case may be, and no Party
shall have the right to settle any claim or agree to the entry of any judgment
or other relief without the prior consent of the other Party, which consent
shall not be withheld unreasonably.

 

11.4        Consequential Damages.  NEITHER PARTY SHALL HAVE ANY LIABILITY TO
THE OTHER PARTY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR
INCIDENTAL DAMAGES SUFFERED BY SUCH OTHER

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

32

--------------------------------------------------------------------------------


 

PARTY AND ARISING OUT OF OR RELATED TO THIS AGREEMENT, HOWEVER CAUSED AND ON ANY
THEORY OF LIABILITY (INCLUDING NEGLIGENCE), INCLUDING, WITHOUT LIMITATION, LOST
PROFITS, AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

 

11.5        Insurance.  During the term of the Supply Agreement, Neose agrees to
obtain and maintain commercial general liability insurance with reputable and
financially secure insurance carriers to cover the use of the Neose Technology
in New Products, with limits of not less than ****** per occurrence and ******
in the aggregate.  Novo agrees to maintain during the Term commercial general
liability insurance with limits of not less than ****** per occurrence and
****** in the aggregate to cover its indemnification obligations under
Section 11.2.  In addition, Novo agrees to maintain during the Term clinical
trials insurance and product liability insurance with limits reasonable to cover
its indemnification obligations under Section 11.2.  All insurance shall be
procured with reputable and financially secure insurance carriers.

 


12.          TERM AND TERMINATION


 

12.1        Term.  The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless sooner terminated in accordance with Section 12.2,
shall terminate on the expiration of the last to expire patent included in the
Neose Technology incorporating a Valid Patent Claim that would be infringed by
making, using, selling, offering to sell, importing or exporting the New
Product, after which Novo shall have a perpetual, fully paid up, royalty free,
exclusive license (even as to Neose) to commercialize New Products.

 


12.2        TERMINATION


 

12.2.1     Termination of Project Plan.  If the Project is terminated by mutual
agreement, this Agreement will automatically terminate.

 

12.2.2     NO COMMERCIAL SALE.  IF THERE HAS NOT BEEN A COMMERCIAL SALE OF THE
NEW PRODUCT BEFORE THE ****** ANNIVERSARY OF THE ****** MILESTONE (AS DEFINED IN
SECTION 4.2.2), NEOSE SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT WITH RESPECT
TO THE NEW PRODUCT, EFFECTIVE UPON THIRTY (30) DAYS WRITTEN NOTICE TO NOVO,
PROVIDED THAT NOVO SHALL HAVE THE RIGHT TO EXTEND THIS AGREEMENT WITH RESPECT TO
THE NEW PRODUCT FOR CONSECUTIVE ****** PERIODS BY TIMELY PAYMENT OF THE OPTIONAL
MINIMUM ROYALTIES SET FORTH IN SECTIONS 4.2.2.1 THROUGH 4.2.2.5, UP TO A MAXIMUM
EXTENSION OF ****** YEARS.  NEOSE SHALL NOT HAVE THE RIGHT TO TERMINATE THIS
AGREEMENT UNDER THIS SECTION 12.2.2 AT ANY TIME WHEN NOVO HAS EXTENDED THIS
AGREEMENT IN ACCORDANCE WITH SECTION 4.2.2 WITH RESPECT TO THE NEW PRODUCT AND
IS IN FULL COMPLIANCE WITH ITS OBLIGATIONS WITH RESPECT THERETO.

 


12.2.3       TERMINATION FOR CAUSE.


 

12.2.3.1   Breach.  A Party shall have the right to terminate this Agreement at
any time for a material breach of this Agreement by the other Party upon written
notice by the non-breaching Party to the other Party describing such breach in
reasonable detail and stating the non-breaching Party’s intention to terminate
this Agreement, provided that

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

33

--------------------------------------------------------------------------------


 

the other Party shall have a period of ****** from the date of such notice to
cure the breach, or, if such breach is not susceptible of being cured within
such ****** period, and the breaching Party utilizes diligent good faith efforts
to cure such breach, then such period shall be extended to ******.  If such
breach is cured within the applicable period, the termination notice shall
become ineffective.  Otherwise, the termination shall become effective upon the
expiration without cure of the applicable period.

 

12.2.3.2   Bankruptcy.  A Party shall have the right to terminate this Agreement
at any time upon the filing or institution of bankruptcy, reorganization,
liquidation or receivership proceedings, or upon an assignment of a substantial
portion of the assets of the benefit of creditors by the other Party, or in the
event a receiver or custodian is appointed for such Party’s business, or if a
substantial portion of such Party’s business is subject to attachment or similar
process; provided, however, that in the case of any involuntary bankruptcy
proceeding, such right to terminate shall only become effective if the
proceeding is not dismissed within ****** after the filing thereof.

 

12.2.3.3   Termination by Novo.  Novo may terminate this Agreement at any time
without cause upon ****** prior written notice to Neose of such termination,
provided that Novo shall pay to Neose one hundred percent (100%) of all
documented Neose Project-Related Costs and any other costs incurred or accrued
by Neose prior to the effective date of such termination for the conduct of the
Original Work Plan and the Work Plan through the date of termination.

 


12.3        EFFECT OF TERMINATION OR EXPIRATION


 

12.3.1     Prior Obligations.  Termination or expiration of this Agreement shall
not relieve the Parties of any obligation arising prior to the effective date of
such termination or expiration and shall not constitute a waiver of any right of
the Parties under this Agreement as a result of breach or default.

 

12.3.2     Confidential Information.  Upon the termination or expiration of this
Agreement, each Recipient shall, as the Disclosing Party may direct, destroy or
return to the Disclosing Party promptly all tangible materials provided to
Recipient by the Disclosing Party that embody the Disclosing Party’s
Confidential Information and shall erase or delete all of the Disclosing Party’s
Confidential Information embodied in any magnetic, optical or intangible medium
or stored or maintained on any information storage and/or retrieval device, and
deliver to the Disclosing Party a certification of such destruction, return,
erasure or deletion signed by an officer of the Disclosing Party.

 

12.3.3     Survival.  No termination under this Agreement shall constitute a
waiver of any rights or causes of action that either Party may have for any acts
or omissions or breach under this Agreement by the other Party prior to the
termination date.  The following Sections of this Agreement shall survive the
expiration or any termination of this Agreement in accordance with their
respective meanings: Sections 4.8, 5.1.2, 6, 9, 11, 12, 13, 15, 16 and 17 and
any other provision required to interpret this Agreement.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

34

--------------------------------------------------------------------------------


 

12.3.4     Effect on Sublicensees.  Any sublicenses granted by Novo hereunder
shall automatically terminate or expire at the same time this Agreement
terminates or expires.

 

13.          DISPUTE RESOLUTION

 

13.1        By Senior Officers.  Except as otherwise provided in Section 9.3,
all disputes arising under this Agreement will first be submitted in writing for
dispute resolution to the Designated Representative of each Party.  If the
dispute is not resolved within forty-five (45) days, the dispute shall be
referred to arbitration in accordance with Section 13.2.


 


13.2        ARBITRATION


 

13.2.1     Rules and Location.  Except with respect to disputes arising under
Section 9.3, all disputes arising between the Parties under this Agreement that
have not been resolved in accordance with Section 13.1 shall be settled by
arbitration conducted in accordance with the procedures of the International
Chamber of Commerce (“ICC”).  The version of the arbitration rules which are in
force when the dispute occurs shall be decisive.  The arbitration tribunal shall
have one arbitrator, who shall be selected from the panels of the ICC by
agreement of the Parties, provided, however that if the parties cannot agree on
the  arbitrator, the arbitration tribunal shall consist of three arbitrators,
one selected by Neose, one selected by Novo, and the third selected by the other
two arbitrators.  The arbitration tribunal may also decide on the validity of
the arbitration agreement.  The place of the arbitration tribunal shall be
Philadelphia, Pennsylvania.  The arbitration proceedings, orders and writs shall
be in the English language.

 

13.2.2     Judgments.  Any award rendered by the arbitrators shall be binding
upon the Parties hereto and shall be final.  Judgment upon the award may be
entered in any court of record of competent jurisdiction.

 

13.2.3     Expenses.  Each Party shall pay its own expenses of arbitration and
the expenses of the arbitrators shall be equally shared unless otherwise ordered
by the arbitrators.

 


14.          GOVERNMENT APPROVAL


 

14.1        HSR Filing.  Novo has made the determination that no filing under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the
rules and regulations promulgated thereunder (collectively, the “HSR Act”) is
required.  If any HSR filing is subsequently determined by Novo to be required,
to the extent necessary, each Party shall file, as soon as practicable after the
date this Agreement is executed, with the Federal Trade Commission (the “FTC”)
and the Antitrust Division of the United States Department of Justice (the
“Antitrust Division”) the notification and report form (the “Report”) required
under the HSR Act with respect to the transactions as contemplated hereby and
shall reasonably cooperate with the other Party to the extent necessary to
assist the other Party in the preparation of its

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

35

--------------------------------------------------------------------------------


 

Report and to proceed to obtain necessary approvals under the HSR Act, including
but not limited to the expiration or earlier termination of any and all
applicable waiting periods required by the HSR Act.  Each Party shall bear its
own expenses, including, without limitation, legal fees, incurred in connection
with preparing such filings.

 

14.2        Obligations.  Each Party shall use its good faith efforts to
eliminate any concern on the part of any court or government authority regarding
the legality of the proposed transaction, including, if required by federal or
state antitrust authorities, promptly taking all steps to secure government
antitrust clearance, including, without limitation, cooperating in good faith
with any government investigation including the prompt production of documents
and information demanded by a second request for documents and of witnesses if
requested.

 

14.3        Additional Approvals.  Each Party will cooperate and use
respectively all reasonable efforts to make all other registrations, filings and
applications, to give all notices and to obtain as soon as practicable all
governmental or other consents, transfers, approvals, orders, qualifications
authorizations, permits and waivers, if any, and to do all other things
necessary or desirable for the consummation of the transactions as contemplated
hereby.  Neither Party shall be required, however, to divest or out-license
products or assets or materially change its business if doing so is a condition
of obtaining approval under the HSR Act or other governmental approvals of the
transactions contemplated by this Agreement.

 

14.4        Termination.  If a Report is required to be filed under the HSR Act,
either Party hereto may terminate this Agreement by written notice to the other
Party, if, within one hundred twenty (120) days after this Agreement is signed
by the Parties, approval of the transactions contemplated by this Agreement
under the HSR Act has not been obtained or the notice and waiting period, as may
be extended by the FTC, under the HSR Act has not expired without adverse action
regarding this Agreement or the transactions contemplated hereby.  If this
Agreement is terminated pursuant to this Section 14.4, then, notwithstanding any
provision in this Agreement to the contrary, neither Party hereto shall have any
further obligation to the other Party with respect to the subject matter of this
Agreement.

 


15.          COVENANTS.  FROM AND AFTER THE EFFECTIVE DATE, EACH PARTY COVENANTS
AS FOLLOWS:


 


15.1        NOVO COVENANTS.  NOVO AGREES TO NOT TAKE ANY AFFIRMATIVE ACTION, BY
ITSELF OR VIA A THIRD PARTY, TO CONTEST, LIMIT OR IN ANY MANNER DIMINISH THE
SCOPE OF NEOSE’S ISSUED PATENTS IN ANY NATION OR REGION, OR ANY OF NEOSE’S
CURRENT OR FUTURE PENDING PATENT APPLICATIONS, EACH TO THE EXTENT CLAIMING NEOSE
INTELLECTUAL PROPERTY, IN ANY NATIONAL OR REGIONAL PATENT OFFICE, AND
PARTICULARLY AGREES WITHOUT LIMITATION:


 


15.1.1       NOT TO PROVOKE AN INTERFERENCE, OR PARTICIPATE IN AN INTERFERENCE
INITIATED BY THE UNITED STATES PATENT AND TRADEMARK OFFICE (THE “USPTO”) OR FILE
ANY APPLICATION, OR CLAIM IN ANY APPLICATION UNDER PROSECUTION BEFORE THE USPTO,
ANY CLAIM THAT COULD REASONABLY BE USED TO PROVOKE AN INTERFERENCE, AGAINST ANY
NEOSE PATENT APPLICATION OR PATENT TO THE EXTENT THAT SUCH PATENT OR PATENT
APPLICATION INCLUDES CLAIMS RELATING TO NEOSE INTELLECTUAL PROPERTY, AND FURTHER
AGREES TO WITHDRAW FROM PROSECUTION ANY CLAIM IN A PATENT APPLICATION OWNED OR
CONTROLLED BY NOVO

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

36

--------------------------------------------------------------------------------



 


UPON WHICH AN EXAMINER IN THE USPTO PROPOSES TO BASE SUCH AN INTERFERENCE.  NOVO
SHALL ENSURE THAT THIS COVENANT IS BINDING ON ANY ASSIGNEE, PURCHASER, OR
TRANSFEREE OF A NOVO PATENT RIGHT THAT COULD BE USED TO PROVOKE AN INTERFERENCE
WITH ANY OF NEOSE’S CURRENT OR FUTURE PENDING PATENT APPLICATIONS, EACH TO THE
EXTENT CLAIMING NEOSE INTELLECTUAL PROPERTY.


 


15.1.2     NOT TO INITIATE OR PARTICIPATE IN ANY EX PARTE OR INTER PARTES
REEXAMINATION PROCEEDING BEFORE THE USPTO FOR ANY NEOSE PATENT INCLUDING CLAIMS
RELATING TO NEOSE INTELLECTUAL PROPERTY.


 


15.1.3     NOT TO INITIATE OR PARTICIPATE IN ANY OPPOSITION BEFORE ANY NATIONAL
OR REGIONAL PATENT OFFICE AGAINST ANY NEOSE PATENT INCLUDING CLAIMS RELATING TO
NEOSE INTELLECTUAL PROPERTY.


 


15.1.4     NOT TO FILE ANY THIRD PARTY OBSERVATION OR PARTICIPATE IN ANY FILING
OF A THIRD PARTY OBSERVATION IN ANY NATIONAL OR REGIONAL PATENT OFFICE AGAINST
ANY NEOSE PATENT APPLICATION TO THE EXTENT THAT SUCH PATENT APPLICATION INCLUDES
CLAIMS RELATING TO NEOSE INTELLECTUAL PROPERTY.


 


15.2        NEOSE COVENANTS.  NEOSE COVENANTS THAT, TO THE EXTENT THAT ANY
CARVED FACTOR IX CLAIMS ARE SUBJECT TO TERMINAL DISCLAIMERS OVER ANY NEOSE
PATENT RIGHTS, NEOSE SHALL NOT ASSIGN, SELL, OR OTHERWISE TRANSFER SUCH CARVED
FACTOR IX CLAIMS AND SUCH NEOSE PATENT RIGHTS IN A MANNER RESULTING IN
SEPARATION OF OWNERSHIP BETWEEN SUCH CARVED FACTOR IX CLAIMS AND SUCH NEOSE
PATENT RIGHTS.  NEOSE SHALL ENSURE THAT THIS COVENANT IS BINDING ON ANY
ASSIGNEE, PURCHASER, OR TRANSFEREE OF A NEOSE PATENT RIGHT, TO THE EXTENT SUCH
ASSIGNED, PURCHASED OR TRANSFERRED PATENT RIGHT CONTAINS ANY CARVED FACTOR IX
CLAIMS.


 


16.          MUTUAL COOPERATION


 


16.1        NOVO SHALL USE REASONABLE COMMERCIAL EFFORTS TO NOTIFY NEOSE OF, AND
TO PROVIDE TO NEOSE FOR REVIEW AND COMMENT, AT LEAST TEN (10) DAYS PRIOR TO
FILING, ALL PATENT CLAIMS ARISING OUT OF, ENABLED BY, TO NOVO’S KNOWLEDGE
INFRINGING OR OTHERWISE COVERING THE NEOSE TECHNOLOGY OR NEOSE IMPROVEMENTS TO
BE FILED BY NOVO.


 


16.2        NOVO SHALL USE REASONABLE COMMERCIAL EFFORTS TO FULLY DISCLOSE TO
NEOSE ALL PENDING PATENT APPLICATIONS OF WHICH IT HAS KNOWLEDGE THAT ARE BASED
ON THE NOVO MATERIALS AND WOULD SUPPORT ANY NEOSE LICENSE CLAIMS.


 


17.          MISCELLANEOUS


 

17.1        Force Majeure.  Any delays in or failures of performance by either
Party under this Agreement (other than failure to pay amounts due) shall not be
considered a breach of this Agreement if and to the extent caused by occurrences
beyond the reasonable control of the

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

37

--------------------------------------------------------------------------------


 

Party affected, including but not limited to: acts of God, earthquake, new
regulations or laws of any government, strikes or other concerted acts of
workers; fire, floods, explosions; riots; wars; rebellion; and, sabotage, and
any time for performances under this Agreement shall be extended by the time of
delay reasonably occasioned by such occurrence.  Each Party agrees to notify the
other promptly of any factor, occurrence or event coming to its attention that
may affect its ability to meet its obligations under this Agreement.

 

17.2        Notices.  Any notice, consent or report (each, a “Notice”) required
or permitted to be given by either Party under this Agreement shall be in
writing and shall be either personally delivered or sent by facsimile (confirmed
by internationally-recognized express courier), or by internationally-recognized
express courier (such as Federal Express or DHL), to the other Party at its
address set forth below, or such new address as may from time to time be
supplied under this Agreement by a Party.  Except as otherwise set forth in this
Agreement, any Notice shall be effective upon receipt by the addressee. 
Provided that all postage or delivery charges are prepaid in full by the sender
and the Notice has been addressed as set forth in this Agreement:

 


17.2.2       IF SUCH NOTICE IS SENT BY FACSIMILE (CONFIRMED BY INTERNATIONALLY
RECOGNIZED EXPRESS COURIER WHICH INCLUDES A COPY OF THE REPORT SHOWING THE DATE
AND TIME OF TRANSMISSION), THEN THE NOTICE SHALL BE DEEMED TO BE RECEIVED UPON
TRANSMISSION (IF RECEIVED ON A BUSINESS DAY) OR THE NEXT BUSINESS DAY FOLLOWING
TRANSMISSION; AND


 


17.2.3       IF SUCH NOTICE IS SENT BY INTERNATIONALLY-RECOGNIZED EXPRESS
COURIER, THEN THE NOTICE SHALL BE DEEMED TO BE RECEIVED TWO (2) BUSINESS DAYS
AFTER DEPOSIT WITH THE COURIER SERVICE.


 

If to Neose:

 

Neose Technologies, Inc.

102 Rock Road

Horsham, PA 19044

Attention: General Counsel

Fax: 215-315-9200

 

If to Novo:

 

Novo Nordisk A/S

Novo Allé

2880 Bagsvaerd

Denmark

Attention:  Vice President, Business Development

Fax: 011-45-4442-1830

 

With a copy to the same address:

Attention:  General Counsel

Fax:  011-45-4498-0670

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

38

--------------------------------------------------------------------------------


 

17.3        Governing Law.  This Agreement and any controversy, claim or dispute
arising under this Agreement shall be governed by, and construed in accordance
with, the laws of the Commonwealth of Pennsylvania, United States of America,
without regard to the conflicts of law principles of any jurisdiction.

 

17.4        U.S. Export Laws and Regulations.  The Parties hereby acknowledge
that their rights and obligations under this Agreement may be subject to the
laws and regulations of the United States of America relating to the export of
products and technical information.  Without limitation, each Party shall
comply, and assist the other Party in complying, with all such laws and
regulations.

 

17.5        Assignment

 

17.5.1     Consent of Other Party.  Neither Party may assign any of its rights
or obligations under the Agreement, in whole or in part, by operation of law or
otherwise, without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, provided that either Party may assign
(i) any of its rights or obligations under this Agreement in any country to any
of its Affiliates, for so long as they remain Affiliates, and (ii) all of its
rights or obligations under this Agreement in connection with the merger or
similar reorganization or sale of all or substantially all of its assets or a
sale of that part of its business relating to the subject matter of the
Agreement.  A Party shall notify the other Party in writing upon making such
assignment.

 

17.5.2     Certain Assignments by Neose.  In the event that Neose assigns all of
its rights or obligations under this Agreement in connection with the merger or
similar reorganization or sale of all or substantially all of its assets or a
sale of that part of its business relating to the subject matter of this
Agreement, Novo may, within the thirty (30)-day period following receipt of
notice from Neose of such assignment, elect to proceed under this Section 17.5.2
with respect to the provision of any reports required under this Agreement
and/or other  disclosure of Confidential Information by Novo hereunder.  Novo
shall make such election by notice in writing addressed to Neose and its
successor at the address of Neose set forth in Section 17.2.3 (as amended). 
From and after an election by Novo under this Section 17.5.2, Novo shall be
entitled to provide reports required under this Agreement, and/or to provide any
other Confidential Information hereunder, to an independent certified public
auditing firm selected by Neose’s successor and reasonably acceptable to Novo,
in lieu of providing such reports and/or Confidential Information to Neose’s
successor.  Such auditing firm shall report to Neose’s successor only
(i) whether or not the reports submitted by Novo are accurate and conform to any
related payments made to Neose’s successor and (ii) whether or not, in respect
of other matters relating to such reports and/or Confidential Information, Novo
has complied with its obligations under this Agreement.  Novo shall be
responsible for and promptly shall pay all fees and expenses of the auditing
firm in connection with its services rendered in accordance with this
Section 17.5.2.

 

17.5.3     Binding Effect.  Any purported assignment in violation of this
Section 17.5 shall be null and void.  This Agreement shall bind and inure to the
benefit of each Party and its respective permitted successors and assigns.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

39

--------------------------------------------------------------------------------

 

17.6        Amendments.  No change, modification, extension, termination or
waiver of the Agreement, or any of the provisions in this Agreement contained,
shall be valid unless made in writing and signed by duly authorized
representatives of the Parties to this Agreement.

 

17.7        Independent Contractors.  The Parties to this Agreement are acting
as independent contractors and shall not be considered partners, joint venturers
or agents of the other.  Neither Party shall have the right to act on behalf of,
or to bind, the other.

 

17.8        Severability.  The provisions of this Agreement are intended to be
severable.  If any one or more of the provisions of this Agreement is or becomes
invalid, is ruled illegal by a court of competent jurisdiction or is deemed
unenforceable under the current applicable law from time to time in effect
during the Term, it is the intention of the Parties that the remainder of the
Agreement shall not be affected thereby and shall continue to be construed to
the maximum extent permitted by law at such time.  It is further the intention
of the Parties that in lieu of each such provision which is invalid, illegal, or
unenforceable, there shall be substituted or added as part of this Agreement by
such court of competent jurisdiction or any arbitrator(s) appointed pursuant to
Section 13.2, a provision which shall be as similar as possible, in economic and
business objectives as intended by the Parties to such invalid, illegal or
unenforceable provision, but shall be valid, legal and enforceable.

 

17.9        Waiver.  The waiver by either Party to this Agreement of any right
under this Agreement or the failure to perform or of a breach by the other Party
shall not be deemed a waiver of any other right under this Agreement or of any
other breach or failure by said other Party whether of a similar nature or
otherwise.

 

17.10      No Third Party Beneficiaries.  Each of Neose and Novo intend that
only Neose and Novo will benefit from, and are entitled to enforce the
provisions of, this Agreement and that no Third Party beneficiary is intended
under this Agreement.

 

17.11      Descriptive Headings; Section and Exhibit References.  The headings
of the several sections of this Agreement are intended for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.  All references in this Agreement to a
Section or Exhibit shall be interpreted as references to the respective
Section or Exhibit of this Agreement unless the context requires otherwise.

 

17.12      Counterparts.  The Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

17.13      Entire Agreement.  This Agreement, including all exhibits to this
Agreement (the “Attachments”), embodies the entire understanding between the
Parties and supersedes any prior understanding and agreements between and among
them respecting the subject matter of this Agreement, including the Original
Agreement, except as otherwise provided herein.  There are no representations,
agreements, arrangements or understandings, oral or written, between the Parties
to this Agreement relating to the subject matter of this Agreement, which are
not fully expressed in this Agreement.  If any provisions of any such Attachment
conflict with any provisions set forth in this Agreement, the provisions of this
Agreement shall take precedence.  The Parties acknowledge and agree that the
Mutual Nondisclosure Agreement

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

40

--------------------------------------------------------------------------------


 

remains in full force and effect with respect to any and all subject matter
other than the subject matter of this Agreement, the Factor VIIa Agreement, or
the Factor VIII Agreement.

 


17.14      TERMINATION OF ORIGINAL AGREEMENT.  THE ORIGINAL AGREEMENT IS HEREBY
TERMINATED, EFFECTIVE AS OF THE EFFECTIVE DATE, EXCEPT THAT (I) THE PROVISIONS
OF THE AMENDMENTS RELATING TO PAYMENTS PREVIOUSLY MADE OR RETAINED BY THE
PARTIES AND (II) ANY PROVISIONS OF THE ORIGINAL AGREEMENT THAT BY THEIR TERMS
SURVIVE TERMINATION, ARE AGREED BY THE PARTIES TO SURVIVE TERMINATION OF THE
ORIGINAL AGREEMENT AND EXECUTION OF THIS AGREEMENT, AND SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL EXPIRATION OF THE PERIOD, IF ANY, SPECIFIED IN THE
ORIGINAL AGREEMENT.

 

 

IN WITNESS WHEREOF, the undersigned Parties, acting through their duly
authorized representatives, have executed this Agreement in multiple
counterparts.

 

 

NEOSE TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ George J. Vergis

 

 

 

Name:

George J. Vergis, Ph.D.

 

 

Title:

President & CEO

 

 

 

 

NOVO NORDISK A/S

 

 

 

 

By:

/s/ Terje Kalland

 

 

 

Name:

Terje Kalland

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

41

--------------------------------------------------------------------------------


 

Exhibits Index

 

 

 

 

Exhibit 1.21

 

M1 Profile – Parameters for Candidate Selection for New

 

 

Factor IX Product

 

 

 

Exhibit 1.27

 

Novo Patents Rights relevant to Neose License Claims

 

 

 

Exhibit 1.28

 

Neose Patents as of the date of this Agreement

 

 

 

Exhibit 2.2

 

Work Plan

 

 

 

Exhibit 5.1.3

 

Required Agreement for Certain Proposed Sublicensees

 

 

42

--------------------------------------------------------------------------------


 

Exhibit 1.21

 

******

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Exhibit 1.27

 

******

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Exhibit 1.28

 

******

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Exhibit 2.2

 

******

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Exhibit 5.1.3

 


NEOSE TECHNOLOGIES, INC.


 

FORM OF REQUIRED AGREEMENT FOR PROPOSED SUBLICENSEES

 

This CONFIDENTIALITY AGREEMENT (this “Agreement”) is made as of this        day
of                 , 200  , by and between Neose Technologies, Inc., a Delaware
corporation (“Neose”), and                                         , a
                     corporation (“Recipient”).

 

BACKGROUND

 

Neose has developed and continues to develop proprietary technologies and
related know-how for the glycosylation, design and remodeling of proteins,
peptides and antibodies, including, but not limited to its GlycoAdvance™,
GlycoPEGylation™ and GlycoConjugation™ technologies (collectively, the
“Technology”).  Pursuant to a Research, Development and License Agreement dated
              , 2003 (the “License Agreement”), Neose has granted Novo Nordisk
A/S, a Danish corporation, and Novo Nordisk Health Care AG, a Swiss corporation
(collectively,“Novo”), certain exclusive worldwide rights under the Technology
throughout the world, including certain rights to sublicense.  Novo desires to
sublicense to Recipient certain rights granted to Novo under the License
Agreement.  Novo, therefore, desires to disclose to Recipient confidential and
proprietary information, which is a part of the Technology and is considered
valuable by Neose.  As a condition to Novo disclosing such confidential and
valuable proprietary information to Recipient, Recipient is entering into this
Agreement for Neose’s benefit.

 

NOW, THEREFORE, in consideration of the foregoing premises and in consideration
of Novo disclosing Neose’s confidential and proprietary information to
Recipient, and intending to be legally bound hereby, Recipient agrees as
follows:

 


1.             DEFINITIONS

 

1.1          “Confidential Information” means any and all proprietary or
confidential information of Neose disclosed to Recipient, including, without
limitation, all technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, service plans, services, customer
lists and customers, markets, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, marketing, distribution
and sales methods and systems, sales and profit figures, finances and other
business information disclosed to Recipient related to Neose, either directly or
indirectly, in writing, orally or by drawings or inspection of documents or
other tangible property.  The fact that a given piece of information is marked
or identified as confidential or proprietary shall conclusively indicate that
such information is considered Confidential Information, but the failure to so
mark

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

information shall not conclusively determine that such information was or was
not considered Confidential Information.

 

1.2          “Neose Know-How”  means any and all formulae, procedures,
processes, methods, designs, know-how, show-how, trade secrets, discoveries,
inventions (whether or not patentable), patent applications, licenses, software
and source code, programs, prototypes, designs, discoveries, techniques,
methods, ideas, concepts, data, engineering and manufacturing information,
electronic control circuits, specifications, diagrams, drawings, schematics,
blueprints and parts lists and other proprietary information, rights and works
of authorship, whether or not reduced to writing, controlled by Neose and
relating to the Technology

 

1.3          “Neose Patents” means all patents and patent applications
(including all corresponding foreign patents and patent applications, all
divisions, continuations, continuations-in-part, reissues, renewals, extensions
and additions to any such patents or patent applications) relating to the
Technology licensed by Neose to Novo under the License Agreement.

 

1.4          “Neose Technology” means the Neose Know-How and Neose Patents.

 

1.5          “Person” means an individual, corporation, partnership, trust,
business trust, association, joint stock company, joint venture, syndicate, sole
proprietorship, unincorporated organization, government, governmental agency,
authority or instrumentality, or any other form of entity not specifically
listed in this Agreement.

 

1.6          “Product” means any of the “Novo Materials” (as defined in the
License Agreement modified by using the Neose Technology.

 

1.7          “Sublicense Agreement” means the agreement under which Novo
sublicenses to Recipient certain rights granted by Neose to Novo under the
License Agreement.

 

1.8          “Third Party” means any Person other than Recipient, Neose or Novo.

 


2.             NON-DISCLOSURE; NON-USE; REASONABLE CARE


 

2.1          Non-Disclosure.  Without the prior written consent of an authorized
officer of Neose, Recipient shall not, directly or indirectly, disclose to any
Third Party any Confidential Information or Neose Know-How.

 

2.2          Non-Use.  Without the prior written consent of an authorized
officer of Neose, Recipient shall not, directly or indirectly, use any of the
Confidential Information or Neose Technology for its own benefit or for the
benefit of any Third Party.

 

2.3          Reasonable Care.  Recipient shall take all reasonable measures to
protect the secrecy of, and avoid the unauthorized disclosure or use of, the
Confidential Information and Neose Technology, including, without limitation,
the following:  (i) Recipient shall exercise the highest degree of care that
Recipient uses to protect Recipient’s own confidential and proprietary
information of a similar nature; (ii) Recipient shall disclose Confidential
Information and/or Neose Know-How only to its employees and contractors who have
a need to know; and (iii)

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

Recipient shall require anyone who has access to any of the Confidential
Information and/or Neose Know-How to sign or be a party to an effective
agreement with Recipient, applicable to the Confidential Information and Neose
Know-How, containing provisions that are substantially similar to the terms of
this Agreement.  Recipient shall notify Neose in writing of any disclosure,
misuse or misappropriation of any Confidential Information or Neose Technology
that may come to Recipient’s attention.

 

3.             Acknowledgements.  Recipient acknowledges and agrees that: 
(i) this Agreement is necessary for the protection of the legitimate business
interests of Neose; (ii) the execution of this Agreement by an authorized
representative of Recipient and delivery of this Agreement to Neose is a
mandatory condition precedent to Novo disclosing any Confidential Information
and any information concerning the Neose Technology to Recipient, without which
Neose would not permit Novo to disclose such information; (iii) neither Neose
nor Novo has granted to Recipient any rights under the Neose Technology in any
manner; and (iv) because of the unique nature of the Confidential Information
and Neose Technology and its broad applicability to the manufacture and
remodeling of glycoproteins, Neose will not have an adequate remedy at law if
Recipient breaches any term of this Agreement.

 

4.             Return of Materials.  Upon the earlier of termination of Novo’s
license to the Neose Technology under the License Agreement or termination of
the Sublicense Agreement, Recipient shall:  (i) discontinue all use of the
Confidential Information and Neose Technology; (ii) destroy any and all items in
its possession containing any Confidential Information or Neose Technology; and
(iii) certify in writing to Neose, within ten (10) days after Neose’s request
therefor, that Recipient has taken all actions described in this Section 4.

 


5.             INTELLECTUAL PROPERTY


 

5.1         Ownership Rights.  All right, title and interest under patent,
copyright, trade secret and trademark law and any other intellectual property or
other law (collectively, “Ownership Rights”), in and to the Confidential
Information and Neose Technology shall remain at all times with Neose.  Any and
all Ownership Rights to developments, discoveries, inventions, additions,
amendments, modifications, ideas, processes, methods, compositions, formulae,
techniques, information and data, whether or not patentable, relating to the
Neose Technology, which is made, conceived or reduced to practice by Neose, Novo
or Recipient or any combination of them (“Neose Improvements”) shall be owned by
Neose and shall be deemed to part of the Neose Technology for all purposes.

 

5.2         Assignment.  To the extent that Recipient may retain any Ownership
Rights in any Neose Improvements, Recipient hereby irrevocably assigns and
transfers to Neose any and all such Ownership Rights, in perpetuity or for the
longest period otherwise permitted by law, without the necessity of further
consideration, and Neose shall be entitled to receive and hold in its own name
all such Ownership Rights.  With respect to any Ownership Rights that Recipient
may assign and transfer to Neose under this Section 5.2, at the request of
Neose, and at Neose’s expense, either before or after termination of this
Agreement, Recipient shall assist Neose in acquiring and maintaining patent,
copyright, trade secret and trademark protection upon, and confirming Neose’s
title in and to, any such Ownership Rights.  Recipient’s assistance shall

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

include, but shall not be limited to, signing all applications, and any other
documents and instruments for patent, copyright and any other proprietary
rights, cooperating in legal proceedings, and taking any other actions
considered necessary or desirable by Neose.  For the purpose of facilitating the
above assignment, Recipient agrees that any and all employees and contractors
employed or engaged by Recipient and providing any service in connection with
the use of the Neose Technology, prior to providing such service, shall have
agreed in writing to covenants consistent with Recipient’s covenants set forth
in this Section 5.2

 

6.             Exceptions.  The non-disclosure obligations with respect to
Confidential Information and Neose Know-How set forth in Section 2.1 shall not
apply to any information that:  (i) at the time of disclosure by or on behalf of
Novo or Neose to Recipient is in, or after disclosure by or on behalf of Novo or
Neose becomes part of, the public domain through no improper act on the part of
Recipient or on the part of any of Recipient’s employees, independent
contractors, advisors or consultants; (ii) is disclosed, published or
disseminated by Neose without any confidentiality constraints; (iii) was in
Recipient’s possession free of any obligation of non-disclosure or non-use at
the time of disclosure to Recipient, as shown by written evidence;
(iv) Recipient receives from a Third Party free of any obligation of
non-disclosure or non-use, but only if such Third Party had no direct or
indirect obligation to Neose not to disclose such information; (v) was developed
by Recipient independent of information received hereunder, as shown by  its
written records; or (vi) subject to Section 7, is required to be disclosed by
law or pursuant to legal, judicial or administrative process.

 

7.             Notice of Required Disclosure.  If Recipient is required by
judicial or administrative process to disclose any Confidential Information or
Neose Know-How, then Recipient shall promptly notify Neose and, before
disclosing such Confidential Information or Neose Know-How, allow Neose a
reasonable time to oppose such process.

 

8.             Successors; Assignment.  This Agreement shall be binding upon
Recipient and Recipient’s successors and assigns and inure to the benefit of
Neose and its successors and assigns.  Recipient may not assign its rights or
delegate its obligations under this Agreement, in whole or in part, except with
the prior written consent of Neose, which consent shall not be unreasonably
withheld.  Neose may assign this Agreement without seeking or obtaining
Recipient’s consent.

 

9.             Governing Law.  This Agreement and any controversy, claim or
dispute arising under this Agreement shall be governed by, and construed in
accordance with the laws of the Commonwealth of Pennsylvania, United States of
America, without regard to the conflicts of law principles of any jurisdiction.

 

10.          Remedies.  In addition to any other remedies that may be available,
at law, in equity or otherwise, Neose shall be entitled to obtain injunctive
relief to enforce the provisions of this Agreement without necessity of posting
bond.

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

11.          Entire Agreement.  This Agreement contains the entire agreement and
understanding relating to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings.  This Agreement may not be
changed or modified, except in a writing signed by both Neose and Recipient. 
The failure or delay of Neose to exercise any right under this Agreement shall
not be deemed a waiver of any rights under this Agreement.

 

 

IN WITNESS WHEREOF, each party has caused its authorized representative to
execute this Agreement as of the date first written above.

 

 

NEOSE TECHNOLOGIES, INC.

 

[INSERT NAME OF RECIPIENT]

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

******   — Material has been omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------
